 



EXHIBIT 10.69
REAL PROPERTY PURCHASE AGREEMENT
by and between
DPJV II, LLC, BDP Partners, L.P.,
EJLJ Mathews Family Partners, L.P., and EGP Partners, L.P.
as
SELLER
and
NAP of the Americas/West, Inc.,
a Florida corporation,
as
BUYER
for the Property located at
2970 — 3000 CORVIN DRIVE
SANTA CLARA, CALIFORNIA 95051

Dated as of
March 9, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page   1.     DEFINITIONS     1          
   
 
          2.     PURCHASE AND SALE     5              
 
          3.     PURCHASE PRICE     5              
 
          4.     PAYMENT OF PURCHASE PRICE     5           A.  
Deposit
    5           B.  
Closing Payment
    6           C.  
Liquidated Damages; Disposition of Deposit
    6           D.  
Discharge of Existing Liens
    6              
 
          5.     TITLE     7           A.  
Title Commitment and Survey
    7           B.  
Title Contingency
    7              
 
          6.     DUE DILIGENCE CONTINGENCY     8           A.  
Due Diligence Period
    8           B.  
Pre-Closing Improvements
    9              
 
          7.     CLOSING     9           A.  
Escrow
    9           B.  
Conditions to Closing; Delivery to Parties
    10           C.  
Closing Costs
    11           D.  
Prorations
    11              
 
          8.     DESTRUCTION/CONDEMNATION OF PROPERTY     13              
 
          9.     REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS     14      
    A.  
Representations and Warranties of Seller
    14           B.  
Representations and Warranties of Buyer
    17           C.  
Certain Interim Covenants of Seller
    17           D.  
Buyer’s Review and Seller’s Disclaimer
    18              
 
          10.     INDEMNIFICATION OBLIGATIONS     19           A.  
Indemnification by Seller
    19           B.  
Indemnification by Buyer
    19           C.  
Generally
    20              
 
          11.     CONDITIONS TO CLOSING     20           A.  
Seller’s Conditions to Closing
    20           B.  
Buyer’s Conditions to Closing
    21              
 
          12.     MISCELLANEOUS     22           A.  
Brokerage Issues
    22           B.  
Limitation of Liability
    22           C.  
Successors and Assigns
    23           D.  
Notices
    23           E.  
Legal Costs
    24           F.  
Further Instruments
    25           G.  
Matters of Construction
    25           H.  
Counterparts
    27  

     -i-     

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)
EXHIBIT LIST

          Exhibit A   —  
Description of Land
       
 
Exhibit B   —  
Personal Property Inventory
       
 
Exhibit C   —  
Intentionally Omitted
       
 
Exhibit D   —  
Due Diligence Package
       
 
Exhibit E   —  
Form of Deed
       
 
Exhibit F   —  
Form of Bill of Sale, Assignment and Assumption
       
 
Exhibit G-1   —  
Form of Certificate of “Non Foreign” Status
       
 
Exhibit G-2   —  
California Form 593-C
       
 
Exhibit H   —  
Form of Notice to Tenants
       
 
Exhibit I   —  
Form of Closing Certificate
       
 
Exhibit J   —  
Assignment Agreement
       
 
Exhibit K   —  
Rent Roll
       
 
Exhibit L   —  
Service Contracts
       
 
Exhibit M   —  
Hazardous Materials Disclosure

     -ii-     

 



--------------------------------------------------------------------------------



 



REAL PROPERTY PURCHASE AGREEMENT
2970-3000 Corvin Drive
Santa Clara, California 95051
     THIS AGREEMENT (“Agreement”) is made as of March 9, 2007 (the “Effective
Date”), by and between DPJV II, LLC, BDP Partners, L.P., EJLJ Mathews Family
Partners, L.P., and EGP Partners, L.P., (collectively “Seller”), and NAP of the
Americas/West, Inc., a Florida corporation (“Buyer”).
R E C I T A L S
     Whereas, Seller is the owner of the “Property” (as defined below) located
at 2970-3000 Corvin Drive, in the City of Santa Clara, County of Santa Clara,
State of California; and
     Whereas, Buyer desires to purchase, and Seller is willing to sell, the
Property, on the terms and conditions documented in this Agreement.
     Now, Therefore, in consideration of the respective promises contained in
this Agreement, Buyer and Seller agree as follows:

1.   DEFINITIONS

     Additional Deposit has the meaning set forth in Section 4A(1).
     Additional Rents has the meaning set forth in Section 7D(1)(b).
     Assignment Agreement has the meaning set forth in Section 7(A)(1)(j).
     Bankruptcy/Dissolution Event means the occurrence of any of the following:
(i) the commencement of a case under Title 11 of the U.S. Code, as now
constituted or hereafter amended, or under any other applicable federal or state
bankruptcy law or other similar law; (ii) the appointment of a trustee or
receiver of any property interest; (iii) an assignment for the benefit of
creditors; (iv) an attachment, execution or other judicial seizure of a
substantial property interest; (v) the taking of, failure to take, or submission
to any action indicating an inability to meet its financial obligations as they
accrue; or (vi) a dissolution or liquidation, death or incapacity.
     Bill of Sale, Assignment and Assumption has the meaning set forth in
Section 7A(1)(b).
     Broker has the meaning set forth in Section 11(A)(2).
     Business Agreement means any lease, rental agreement, loan agreement,
mortgage, easement, covenant, restriction or other agreement or instrument at
any time or times affecting all or a portion of the Property.

-1-



--------------------------------------------------------------------------------



 



     Business Day has the meaning set forth in Section 12(G)(4).
     Buyer’s Approval Notice has the meaning set forth in Section 6A(2).
     Claim means any obligation, liability, claim (including any claim for
damage to property or injury to or death of any persons), lien or encumbrance,
loss, damage, cost or expense (including any judgment, award, settlement,
reasonable attorneys’ fees and other costs and expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim
[including appellate proceedings], and any collection costs or enforcement
costs).
     Closing has the meaning set forth in Section 7.
     Closing Certificate has the meaning set forth in Section 7A(1)(h).
     Closing Date has the meaning set forth in Section 4B.
     Closing Payment has the meaning set forth in Section 4B.
     Commitment has the meaning set forth in Section 5A(1).
     Current Billing Period has the meaning set forth in Section 7D(1)(d).
     Current Month has the meaning set forth in Section 7D(1)(b).
     Current Tax Year means the then current fiscal year of the applicable
taxing authority in which the Closing Date occurs.
     Deed has the meaning set forth in Section 7A(1)(a).
     Deposit has the meaning set forth in Section 4A(1).
     Due Diligence Package means items and information described in Exhibit D.
     Due Diligence Period means the period commencing on the Effective Date and
continuing until 5:00 p.m. Pacific Standard Time on March 13, 2007.
     Effingham means Effingham Partners, L.L.C., a Delaware limited liability
company and predecessor to Seller.
     Effingham Purchase Agreement means that certain Purchase Agreement dated
March 24, 2000 between NSI and Don Pearlman Joint Venture, an unincorporated
association (“DPJV”), pursuant to which Effingham, as successor in interest to
DPJV, acquired fee simple title to the Property from NSI.
     Equant means Equant Operations Inc., a Delaware corporation.
     Equant Lease means that certain Lease Agreement dated August 21, 2000
between Global One Communications. L.L.C., a Delaware limited liability company
and predecessor in interest to Equant, as tenant, and Effingham, as landlord.

-2-



--------------------------------------------------------------------------------



 



     Equant Lease Termination Agreement means that certain agreement to be
negotiated and entered into between Equant and Buyer, providing for, among other
things, the termination of the Equant Lease effective only upon the assignment
of Seller’s interest in the Equant Lease to Buyer on the Closing Date.
     Existing Liens has the meaning set forth in Section 4D.
     Hazardous Material means any hazardous, toxic or dangerous waste, substance
or material, pollutant or contaminant, as defined for purposes of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. Section 9601, et seq.), as amended, or the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901, et seq.), as amended, or any other Laws,
or any substance which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic, or otherwise hazardous, or any substance
which contains gasoline, diesel fuel or other petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), or radon gas, urea formaldehyde, asbestos or
lead
     Improvements means all improvements, structures and fixtures now or on the
Closing Date located upon the Land.
     Indemnitee has the meaning set forth in Section 10(C)(1).
     Indemnitor has the meaning set forth in Section 10(C)(1).
     Initial Deposit has the meaning set forth in Section 4A(1).
     Intangible Property means all intangible property now or on the Closing
Date owned or held in connection with the Land, the Improvements or the Personal
Property, or any business or businesses now or hereafter conducted thereon or
with the use thereof (other than those businesses conducted by tenants under
Tenant Leases in their capacity as tenants) including all leases, contract
rights and agreements (including the Tenant Leases and the Service Contracts),
building and trade names, business licenses, warranties (including those
relating to the construction or fabrication), utility contracts, telephone
exchange numbers, advertising materials, plans and specifications, governmental
approvals and development rights, related to the Land, the Improvements or the
Personal Property or any part thereof.
     Land means that certain real property located at 2970-3000 Corvin Drive, in
the City of Santa Clara, County of Santa Clara, State of California, as more
particularly described in Exhibit A, together with, all and singular, the
tenements, hereditaments, easements, rights-of-way and appurtenances belonging
or in anywise appertaining to the same.
     Laws means all federal, state and local laws, moratoria, initiatives,
referenda, ordinances, rules, regulations, standards, orders, zoning conditions
and other governmental requirements (including those relating to the
environment, health and safety, or handicapped persons) applicable to the
Property.
     Lists has the meaning set forth in Section 9A(16)(a).
     Material Event has the meaning set forth in Section 7D(1)(b).

-3-



--------------------------------------------------------------------------------



 



     NSI means National Services Industries, Inc., a Georgia corporation.
     NSI Consent has the meaning set forth in Section 11(B)(6).
     Notices to Tenants has the meaning set forth in Section 8.
     OFAC has the meaning set forth in Section 9A(16).
     Owner’s Policy has the meaning set forth in Section 5B.
     Order(s) has the meaning set forth in Section 9A(16).
     Permits means all permits, licenses, approvals, entitlements and other
governmental authorizations (including certificates of occupancy) required in
connection with the ownership, planning, development, construction, use,
operation or maintenance of the Property.
     Permitted Exceptions means the (1) the lien of any real estate taxes and
assessments for the Current Tax Year and subsequent periods; provided that the
same are prorated in accordance with this Agreement; and (2) such other matters
set forth in the Commitment or Survey as may be approved or deemed approved by
Buyer during the Due Diligence Period.
     Personal Property means all tangible personal property now or on the
Closing Date located on or about the Land or Improvements or attached or
appurtenant thereto or used in connection with the operation thereof, including
the items described in Exhibit B but excluding tangible personal property owned
by tenants under Tenant Leases in their capacity as tenants.
     Property means, collectively, the Land, the Improvements, the Personal
Property and the Intangible Property.
     Releases has the meaning set forth in Section 7A(1)(f).
     Rent Roll means that certain rent roll and lease summary for the Property
attached hereto as Exhibit K, as the same may be updated for additional leases
made prior to the Closing in accordance with this Agreement.
     Service Contracts means all service and equipment leasing contracts with
respect to or affecting the Property listed and described in Exhibit L.
     Survey has the meaning set forth in Section 5A(1).
     Tenant Leases means all leases, occupancy agreements and other agreements
respecting the right to use or occupancy of all or any portion of the Property.
All Tenant Leases are listed in the Rent Roll.
     Title Company has the meaning set forth in Section 4A(1).
     Title Cure Period has the meaning set forth in Section 5A(1).
     Title Disapproval Notice has the meaning set forth in Section 5A(1).

-4-



--------------------------------------------------------------------------------



 



2.   PURCHASE AND SALE

     Subject to the terms and conditions of this Agreement, Seller shall sell to
Buyer, and Buyer shall purchase from Seller, the Property.

3.   PURCHASE PRICE

     The purchase price for the Property shall be Twelve Million Two Hundred
Fifty Thousand Dollars ($12,250,000.00) (the “Purchase Price”); provided,
however, that the Purchase Price shall be reduced by an amount equal to the
aggregate total of all rent payable by Equant for the period commencing on
May 2, 2007 and ending on the Closing Date.

4.   PAYMENT OF PURCHASE PRICE

     The Purchase Price shall be paid to Seller by Buyer as follows:

  A.   Deposit

               (1) On or before 5:00 p.m. Pacific Standard Time on the date
which is two business days after the date of full execution of this Agreement,
Buyer shall deliver to First American Title Company (“Title Company”), at its
address indicated in Section 12D, by wire transfer immediately available federal
funds, the amount of One Hundred Thousand Dollars ($100,000.00), which amount,
together with the interest earned on such amount while in Title Company’s
possession, is referred to in this Agreement as the “Initial Deposit.” If this
Agreement is not terminated under Section 5 or Section 6A(2), then concurrently
with the expiration of the “Due Diligence Period” (as hereinafter defined),
Buyer shall deliver by wire transfer immediately available federal funds the
amount of Four Hundred Thousand Dollars ($400,000.00) (“Additional Deposit”) to
Title Company. If such Additional Deposit is not delivered for any reason within
such period, then this Agreement shall automatically terminate, whereupon,
Seller and Buyer shall be released from further obligation or liability
hereunder (except for those obligations and liabilities which expressly survive
such termination), and the Initial Deposit shall be refunded to Buyer. The
Initial Deposit, and if delivered, the Additional Deposit, together with all
interest earned thereon, are collectively referred to as the “Deposit.” Upon
delivery of the Additional Deposit to Title Company, Title Company will
immediately disburse the Deposit to Seller.
               (2) The amounts deposited hereunder until disbursed to Seller
pursuant to Section 4(A)(1) above shall be held by the Title Company as a
deposit against the Purchase Price in accordance with the terms and provisions
of this Agreement. At all times that the Deposit is being held by the Title
Company, the Deposit shall be invested by the Title Company in the following
investments: (i) United States Treasury obligations, (ii) United States
Treasury-backed repurchase agreements issued by a major money center banking
institution reasonably acceptable to Seller and Buyer, or (iii) such other
manner as may be reasonably agreed to by Seller and Buyer. Subject to the terms
of this Agreement, any interest accrued on the Deposit shall accrue for the
benefit of Buyer, and Buyer shall provide to Title Company customary forms
relating to the reporting of any associated income.

-5-



--------------------------------------------------------------------------------



 



               (3) Title Company is authorized and directed to pay the Deposit
to the party entitled to receive the Deposit under the terms of this Agreement.
Seller or Buyer, as appropriate, shall deliver a letter of instruction to Title
Company directing the disbursement of the Deposit to the party entitled to
receive the Deposit promptly upon receipt of a demand from that party.

  B.   Closing Payment

               The balance of the Purchase Price, as adjusted by the prorations
and credits specified in this Agreement, shall be paid by wire transfer of
immediately available federal funds on the date (the “Closing Date”) which is
the earlier of (i) that date which is ten (10) calendar months after the date
Buyer’s payment of the Additional Deposit; or (ii) thirty (30) days following
the date of Seller’s written notice of its intent to close given at any time
following Buyer’s delivery of a Buyer’s Approval Notice, provided, however, that
under no circumstances shall the Closing occur prior to May 2, 2007, or later
than December 31, 2007. The amount to be paid under this subsection B is
referred to as the “Closing Payment”.

  C.   Liquidated Damages; Disposition of Deposit

               IF THE CLOSING DOES NOT OCCUR DUE TO BUYER’S DEFAULT UNDER THIS
AGREEMENT (ALL CONDITIONS TO BUYER’S OBLIGATIONS HAVING BEEN SATISFIED OR
WAIVED), IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES
WHICH SELLER MAY SUFFER. THEREFORE, THE PARTIES HAVE AGREED THAT A REASONABLE
ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN SUCH EVENT IS
AND SHALL BE THE RIGHT TO RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES, AS SELLER’S
SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT. SUCH LIQUIDATED DAMAGES ARE NOT
INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF APPLICABLE LAWS. IF
THE CLOSING DOES NOT OCCUR FOR ANY REASON OTHER THAN BUYER’S DEFAULT UNDER THIS
AGREEMENT OR THE FAILURE (WITHOUT DEFAULT BY BUYER) OF ANY CONDITION TO BUYER’S
OBLIGATION TO CLOSE, THEN NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT THE DEPOSIT SHALL BE RETURNED IMMEDIATELY TO BUYER (WITHOUT
LIMITATION ON AND IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES OF BUYER). IF THE
CLOSING OCCURS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE DEPOSIT SHALL
BE APPLIED AS A CREDIT TOWARD THE PURCHASE PRICE.



 
Buyer’s Initials
 
Seller’s Initials



  D.   Discharge of Existing Liens

               Seller shall cause all mortgages, deeds of trust and monetary
liens (including liens for delinquent taxes, mechanics’ liens and judgment
liens) affecting the Property and all indebtedness secured thereby (the
“Existing Liens”) to be fully satisfied, released and discharged of record on or
prior to the Closing Date so that Buyer shall take title to the Property free of
the same. Seller acknowledges that such satisfaction, release and discharge may
involve substantial

-6-



--------------------------------------------------------------------------------



 



prepayment penalties or premiums and other costs or expenses, all of which shall
be paid by Seller at its sole cost and expense prior to the Closing Date.

5.   TITLE

  A.   Title Commitment and Survey

               (1) Buyer shall obtain: (i) a title commitment covering the
Property from Title Company and legible copies of the documents evidencing the
exceptions to title stated therein (collectively, the “Commitment”) at its
discretion and at its cost; and (ii) an ALTA survey of the Property prepared by
a licensed surveyor (the “Survey”), at its discretion and at its cost. Prior to
5:00 p.m. Pacific Standard Time on March 9, 2007, Buyer shall give Seller
written notice of any exceptions to title shown on the Title Commitment or the
Survey which are disapproved by Buyer (“Title Disapproval Notice”). If Buyer
fails to deliver a Title Disapproval Notice by 5:00 p.m. Pacific Standard Time
on March 9, 2007, Buyer shall be deemed to have approved the exceptions listed
in the Title Commitment and Survey (subject to Seller’s obligations under
Section 4D). If Buyer provides timely objections, Seller shall have until 5:00
p.m. Pacific Standard Time, on March 12, 2007, (the “Title Cure Period”) in
which to cure or attempt to cure Buyer’s objections, but Seller has no
obligation to cure any of Buyer’s objections or to expend any amount of money in
connection therewith, other than as required by Section 4D. If Buyer provides
timely objections and the Seller does not cure or agree to cure prior to or at
the Closing all of Buyer’s objections within the Title Cure Period for any
reason, then, on or before 5:00 p.m. Pacific Standard Time on March 13, 2007,
Buyer shall either (a) terminate this Agreement by giving a termination notice
in writing to Seller, and upon such delivery, the Title Company shall return the
Initial Deposit to Buyer and the parties have no further rights, liabilities, or
obligations under this Agreement (other than those that expressly survive
termination); or (b) waive, in writing, the uncured objections by proceeding to
Closing and be deemed to approve Seller’s title as shown in the Title Report,
and the title exception documents.
               (2) Any additional matters that are disclosed in any update of
the Commitment shall be subject to the same process as set forth above with
Buyer being obligated to object to any matters within five (5) business days
after receipt of such update and Seller being obligated to respond within five
(5) business days after receipt of any objection from Buyer. In all cases,
however, Seller shall be obligated to cause any and all Existing Liens to be to
be fully satisfied, released and discharged of record on or prior to the Closing
Date.

  B.   Title Contingency

               A condition precedent to Buyer’s obligation to purchase the
Property shall be the willingness of Title Company to issue to Buyer on the
Closing Date an ALTA Form B (1970, amended 10/17/70) extended coverage owner’s
title insurance policy (“Owner’s Policy”), or equivalent form acceptable to
Buyer, in the face amount of the Purchase Price and dated as of the date the
Deed is recorded, indicating title to the Property to be vested of record in
Buyer, subject solely to the Permitted Exceptions. Buyer, in its discretion and
at its cost, may purchase such endorsements and coverage as it deems necessary.

-7-



--------------------------------------------------------------------------------



 



6.   DUE DILIGENCE CONTINGENCY

  A.   Due Diligence Period

               (1) Subject to the terms of the Tenant Leases, Seller shall
provide Buyer and its agents and representatives with access to the Property
hereunder and will provide access to all relevant information respecting the
Property, to the extent such information is in the possession or control of
Seller. Without limitation on the foregoing, on or before the Effective Date,
Seller shall deliver to Buyer copies of the Due Diligence Package. Buyer shall
have the opportunity to perform and complete, at its sole expense, its due
diligence review, examination and inspection of all matters pertaining to its
acquisition of the Property, including the Tenant Leases, Service Contracts,
Intangible Property, and all financial, physical, environmental and compliance
matters, entitlements and other conditions respecting the Property. Buyer, its
agents, contractors and employees shall have reasonable access to the Property
during normal business hours following twenty-four (24) hours’ advance notice to
Seller to perform its inspections, studies and surveys in connection with such
due diligence investigation. Buyer shall at all times conduct such due diligence
in compliance with Laws and the terms of the Tenant Leases, and without
unreasonably interfering with or disturbing any tenant at the Property, and
Buyer shall promptly restore the Property to its condition immediately preceding
such inspections and examinations and shall keep the Property free and clear of
any mechanic’s liens or materialmen’s liens in connection with such inspections
and investigations. Any intrusive physical testing (environmental, structural or
otherwise) at the Property (such as soil borings or the like) shall be conducted
by Buyer only after obtaining Seller’s prior written consent to such testing,
which consent shall not be unreasonably withheld. Buyer shall indemnify,
protect, defend and hold Seller harmless from and against any Claim for property
damage or personal injury arising from Buyer’s negligence or willful misconduct
in connection with its inspections or examinations of the Property.
               (2) Buyer may, in its sole and absolute discretion, elect to
terminate this Agreement by giving written notice to Seller at any time prior to
the end of the Due Diligence Period. If Buyer elects in its sole and absolute
discretion to proceed to Closing, Buyer shall, prior to the expiration of the
Due Diligence Period, (i) deliver written notice to Seller of Buyer’s election
to proceed to Closing, which notice shall include a waiver of Buyer’s right to
terminate this Agreement pursuant to Section 5 and Section 6A(2) hereof (the
“Buyer’s Approval Notice”) and (ii) deposit the Additional Deposit with the
Title Company. If Buyer fails to timely deliver such Approval Notice and deposit
the Additional Deposit with the Title Company, Buyer shall be conclusively
deemed to have elected to terminate this Agreement and this Agreement shall
automatically terminate upon the expiration of the Due Diligence Period. If
Buyer elects or is deemed to have elected to terminate this Agreement pursuant
to this Section 6, Buyer and Seller hereby instruct the Title Company to deliver
the Initial Deposit to Buyer, together with any and all interest earned thereon
but minus Buyer’s share of any reasonable and customary cancellation fees
collected by Title Company, and the parties have no further rights, liabilities,
or obligations under this Agreement (other than those that expressly survive
termination). Seller shall be responsible for its share of the Title Company’s
reasonable and customary cancellation fees.

-8-



--------------------------------------------------------------------------------



 



  B.   Pre-Closing Improvements.

               Upon delivery of the Buyer’s Approval Notice and payment of the
Additional Deposit, (1) Buyer, its agents, representatives, employees, vendors,
consultants, customers and prospective customers shall have the right to enter
upon the Property (with the exception of the portion of the Property occupied by
Equant located at 3000 Corvin Drive) at any time, and (2) Buyer shall be
permitted to make any improvements to the Property desired by Buyer, subject to
local Laws and further subject to Seller’s approval (which approval shall not be
unreasonably withheld, delayed or conditioned). Prior to the commencement of any
work of improvement, Buyer shall demonstrate to Seller’s reasonable satisfaction
that it has the financial capacity to undertake, complete and pay for such
improvement. Buyer agrees to indemnify and hold harmless Seller from any and all
loss, liability, cost, claims, demands, damaged, actions, mechanics liens and
suits arising out of or in any manner related to the exercise by Buyer of
Buyer’s rights under this Section 6B.

7.   CLOSING

     The closing (“Closing”) of the sale and purchase herein provided shall be
consummated through the mail with all deliveries required hereunder being made
to Title Company on or before 2:00 p.m. Pacific Standard Time on the Closing
Date.

  A.   Escrow

               On or before 2:00 p.m. Pacific Standard Time on the Closing Date,
the parties shall deliver to Title Company the following:

  (1)   By Seller. Seller shall deliver

                    (a) a duly executed and acknowledged original grant deed
covering the Land and Improvements, in the form of Exhibit E (“Deed”);
                    (b) four (4) duly executed and acknowledged counterpart
originals of the bill of sale, assignment and assumption covering the Personal
Property, Tenant Leases and Intangible Property, in the form of Exhibit F (“Bill
of Sale, Assignment and Assumption”);
                    (c) a certificate of Seller respecting the “non-foreign”
status of Seller in the form of Exhibit G-1; and a Withholding Exemption
Certificate, California Form 593-C, certifying that Seller is exempt from
withholding under California law due to the fact that Seller resides or has a
permanent place of business in California, the form of Exhibit G-2.
                    (d) duly executed counterpart originals of a notice to each
tenant of the Property in the form of Exhibit H (collectively, the “Notices to
Tenants”);
                    (e) evidence reasonably satisfactory to Title Company that
all necessary authorizations of the transaction provided herein have been
obtained by Seller, such other documents and instruments, payments, indemnities,
releases and agreements (including a gap undertaking and owner’s affidavit) and
shall perform such other acts as Title Company shall reasonably require in order
to issue the Owner’s Policy, and such other instruments as may be

-9-



--------------------------------------------------------------------------------



 



reasonably requested by Title Company in order to consummate the transaction
contemplated hereby and issue the Owner’s Policy;
                    (f) releases (“Releases”) of the Existing Liens satisfactory
to Buyer and Title Company;
                    (g) to the extent not previously delivered to Buyer and
within the possession or control of Seller or its affiliates, originals of all
items within the Due Diligence Package (including originals of all Tenant
Leases, Service Contracts and Permits, and copies of all tenant correspondence
and billing files and records),
                    (h) a certificate (the “Closing Certificate”), dated as of
the Closing Date and duly executed by Seller, in the form of Exhibit I,
representing to Buyer that, subject to the last paragraph of Section 9(A), the
representations and warranties of Seller contained in this Agreement are true
and correct without exception as of the Closing Date as if made on and as of the
Closing Date (or, specifying in reasonable detail such exceptions, if any, which
then exist);
                    (i) the original letter of credit posted by Equant securing
performance of the Equant Lease; and
                    (j) four (4) duly executed originals of the assignment
agreement, in the form attached hereto as Exhibit J-1 (the “Assignment
Agreement”), or, to the extent Seller is unable to obtain the NSI Consent as set
forth in Section 11(B)(6) hereof, Seller shall deliver four (4) duly executed
originals of the Indemnification Agreement, in the form attached hereto as
Exhibit J-2 (the “Indemnification Agreement”), in lieu of the Assignment
Agreement.

  (2)   By Buyer. Buyer shall deliver

                    (a) the Closing Payment by wire transfer of immediately
available federal funds;
                    (b) four (4) duly executed and acknowledged counterpart
originals of the Bill of Sale, Assignment and Assumption;
                    (c) duly executed counterpart originals of the Notices to
Tenants; and
                    (d) evidence reasonably satisfactory to Title Company that
all necessary authorizations of the transaction provided herein have been
obtained by Buyer, and such other documents and instruments as may be reasonably
requested by Title Company in order to consummate the transaction contemplated
hereby and issue the Owner’s Policy.

  B.   Conditions to Closing; Delivery to Parties

               The conditions to the closing of such escrow shall be Title
Company’s receipt of funds and documents described subsection A above and the
satisfaction of the additional conditions set forth in Section 11 below.

-10-



--------------------------------------------------------------------------------



 



  C.   Closing Costs

               Buyer shall pay (1) the premium applicable to the coverage
contemplated by the Owner’s Policy (other than that portion payable by Seller as
provided in clause (c) below); and (2) the cost of any of its examinations and
inspections and audits of the Property, including the cost of any of its
appraisals, Survey, environmental, physical and financial audits, and, if
applicable, all costs associated with any financing to be obtained by Buyer.
Seller shall pay (a) all documentary transfer taxes payable in connection with
the recordation of the Deed; (b) all of the cost of the escrow arrangements;
(c) the premium applicable to the CLTA coverage within the Owner’s Policy; (d)
any commissions due to brokers or finders pursuant to Section 12; and (e) the
recording fees for the Deed, the Releases or the release of other matters not
constituting Permitted Exceptions, and any other documents contemplated by this
Agreement. All other closing costs not specifically allocated herein shall be
paid by the parties as is customary in the county in which the Property is
located. Seller and Buyer shall each pay their respective (i) legal fees and
expenses, (ii) share of prorations (as provided below), and (iii) cost of all
opinions, certificates, instruments, documents and papers required to be
delivered, or caused to be delivered, by it hereunder and the cost of all its
performances under this Agreement.

  D.   Prorations

               (1) Items to be Prorated. The following shall be prorated between
Seller and Buyer as of the Closing Date:
                    (a) All real estate taxes and assessments on the Property
payable in respect to the Current Tax Year. Such real estate taxes and
assessments shall be prorated on a per diem basis based upon the number of days
in the Current Tax Year prior to the Closing Date (which shall be allocated to
Seller) and the number of days in the Current Tax Year on and after the Closing
Date (which shall be allocated to Buyer). Seller shall be responsible for real
estate taxes and assessments on the Property payable in respect to periods prior
to the Current Tax Year. Upon the Closing Date and subject to the adjustment
provided for above, Buyer shall be responsible for real estate taxes and
assessments on the Property payable in respect to the Current Tax Year and all
periods after the Current Tax Year.
                    (b) All rentals and other tenant charges and reimbursements
received in respect to the month in which the Closing Date occurs (the “Current
Month”). Such rentals and other tenant charges and “Additional Rents” (as
defined below) for the Current Month which have been received as of the Closing
Date shall be prorated on a per diem basis based upon the number of days in the
Current Month prior to the Closing Date (which shall be allocated to Seller) and
the number of days in the Current Month on and after the Closing Date (which
shall be allocated to Buyer). All rentals and other tenant charges and
Additional Rents received by Buyer from a tenant after the Closing Date shall
first be applied first to collection costs and then to the most recently accrued
obligation of such tenant. After application as set forth above, Buyer shall
promptly remit to Seller that portion of rentals and other tenant charges and
Additional Rents received after the Closing Date attributable to periods prior
to the Current Month, and if attributable to the Current Month, Seller’s share
thereof in accordance with the proration set forth above. No person or entity
(other than Buyer) shall institute an action against any tenant for delinquent
rentals and other tenant charges and Additional Rents attributable to periods
prior to the Current Month prior to the later of 90 days after the Closing Date
and five

-11-



--------------------------------------------------------------------------------



 



business days after it gives Buyer written notice of such demand or action (and
in no event shall Seller be entitled to take any action against a tenant which
would result in a termination of any Tenant Lease or the tenant’s right of
occupancy thereunder). Tenants of the Property may be obligated to pay, as
additional rent, certain percentage rent, escalations in base rent and
pass-throughs of operating and similar expenses pursuant to the terms of the
Tenant Leases (collectively, “Additional Rents”). As to any Additional Rents
that are based on estimates and that are subject to adjustment or reconciliation
pursuant to the Tenant Leases after the Closing Date, Seller and Buyer shall
“re-prorate” such Additional Rents (including any portions thereof that may be
required to be refunded to tenants) at the time that such estimates are actually
adjusted or reconciled pursuant to the terms of such Tenant Leases. Any amounts
that may be due Seller as a result of such re-prorations shall be paid by Buyer
to Seller promptly after Buyer collects such amounts from the tenants, and any
amounts that may be due the tenants from Seller as a result of such
re-prorations shall be paid by Seller to Buyer promptly after written request
therefor is delivered to Seller by Buyer.
                    (c) Notwithstanding anything to the contrary herein,
Additional Rents representing tenant reimbursements for real estate taxes and
assessments shall be prorated as follows: Seller shall be entitled to all such
reimbursements payable prior to the Closing Date and Buyer shall be entitled to
all such reimbursements payable on or after the Closing Date; provided that
(1) if such reimbursements are payable on a monthly, quarterly or annual basis,
then the reimbursement payable in the month, quarter or year, respectively, in
which the Closing Date occurs shall be prorated based upon the number of days in
such month, quarter or year that are prior to the Closing Date (as to Seller)
and the number of days in such month, quarter or year that are on or after the
Closing Date (as to Buyer), and (2) any adjustment (with respect to such a
reimbursement) payable after the Closing Date shall be allocated in the same
manner as the reimbursement itself.
                    (d) All operating expenses (including all charges under
Service Contracts and agreements assumed by Buyer under the Bill of Sale,
Assignment and Assumption). As to each service provider, operating expenses
payable or paid to such service provider in respect to the billing period of
such service provider in which the Closing Date occurs (the “Current Billing
Period”), shall be prorated on a per diem basis based upon the number of days in
the Current Billing Period prior to the Closing Date (which shall be allocated
to Seller) and the number of days in the Current Billing Period on and after the
Closing Date (which shall be allocated to Buyer), and assuming that all charges
are incurred uniformly during the Current Billing Period. If actual bills for
the Current Billing Period are unavailable as of the Closing Date, then such
proration shall be made on an estimated basis based upon the most recently
issued bills, subject to readjustment upon receipt of actual bills.
               (2) Security Deposits; Prepaid Rents; Tenant Inducements. Prepaid
rentals and other tenant charges and Additional Rents for periods after the
Current Month, and any security deposits (including any portion thereof which
may be designated as prepaid rent) made under Tenant Leases shall be credited
against the Purchase Price. In addition, in the event that as of the Closing
Date there shall exist any rebate, rental concession, free-rent period, credit,
setoff or rent reduction under or with respect to any Tenant Lease which extends
to or beyond the Closing Date, then Seller shall pay Buyer as of the Closing
Date (and the prorations in favor

-12-



--------------------------------------------------------------------------------



 



of Buyer hereunder shall include an amount equal to) the aggregate amount of the
same applicable to any period or periods on or after the Closing Date.
               (3) Calculation. The prorations and payments shall be made on the
basis of a written statement submitted by Title Company to Buyer and Seller
prior to the Closing Date and approved by Buyer and Seller. In the event any
prorations or apportionments made hereunder shall prove to be incorrect for any
reason, then any party shall be entitled to an adjustment to correct the same.
Any item which cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and re-prorated when the information is available. Notwithstanding the
foregoing, any re-proration shall be made, if at all, within 90 days after the
Closing Date (except with respect to taxes and assessments and Additional Rents,
in which case such re-proration shall be made within 30 days after the
information necessary to perform such re-proration is available).
               (4) Items Not Prorated. Seller and Buyer agree that (a) none of
the insurance policies relating to the Property will be assigned to Buyer (and
Seller shall pay any cancellation fees resulting from the termination of such
policies) and Buyer shall responsible for arranging for its own insurance as of
the Closing Date; (b) utilities, including telephone, electricity, water and
gas, shall be read on the Closing Date to the extent reasonably feasible;
(c) the Property will not be subject to any Existing Liens; and (d) all
employees of Seller performing services at the Property shall be terminated by
Seller prior to the Closing Date and Seller shall fully pay such employees prior
to the Closing Date all accrued salaries, wages and benefits (including vacation
and sick pay), and Buyer shall not be obligated to rehire such employees.
Accordingly, there will be no prorations for insurance, utilities, debt service
or payroll. Notwithstanding the foregoing, in the event a meter reading is
unavailable for any particular utility, such utility shall be prorated in the
manner provided in subsection (1)(c) above.

8.   DESTRUCTION/CONDEMNATION OF PROPERTY

     In the event that all or any portion of the Land or Improvements is damaged
or destroyed by any casualty or is the subject of a taking or condemnation under
the provisions of eminent domain law after the Effective Date but prior to the
Closing Date, Seller shall have no obligation to repair or replace any damage or
destruction caused by the foregoing, but the following shall apply at the
Closing: (1) in the event of a casualty, Buyer shall receive a credit against
the Purchase Price at Closing for the reasonably estimated remaining cost to
restore the Property to its condition immediately prior to such casualty; and
(2) in the event of a taking, Seller shall assign to Buyer its rights to any
condemnation proceeds resulting from such taking. Notwithstanding the foregoing,
if such casualty or taking is a “Material Event” (as defined below), then either
party, at its option, may terminate this Agreement by written notice to the
other given on or before the Closing Date, and upon such termination, the
Deposit shall be returned to Buyer and the parties shall have no further
liability or obligation hereunder. As used in this Section, a “Material Event”
means either of the following: (a) a casualty resulting in damage or destruction
to the Property, if the cost to restore the Property to its condition
immediately prior to such casualty is reasonably estimated to exceed Fifty
Thousand and No/100 Dollars ($50,000.00), or (b) a taking or condemnation which
would impede access to the Property, reduce available parking below that
required by Laws or any Business Agreement,

-13-



--------------------------------------------------------------------------------



 



result in the termination of any Tenant Lease, or result in a condemnation award
reasonably estimated to exceed Fifty Thousand and No/100 Dollars ($50,000.00).

9.   REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS

  A.   Representations and Warranties of Seller

               Seller hereby represents and warrants the following to Buyer:
               (1) Formation; Authority. Each entity comprising Seller is a
limited liability company or limited partnership, as applicable, duly organized,
validly existing and in good standing under the laws of the State of California
and duly authorized and qualified to do all things required of it under this
Agreement. Each entity comprising Seller has all requisite power and authority
to execute and deliver, and to perform all of its obligations under, this
Agreement and nothing prohibits or restricts the right or ability of any entity
comprising Seller to close the transactions contemplated hereunder and carry out
the terms hereof.
               (2) Due Execution; Enforceability. This Agreement and all
agreements, instruments and documents herein provided to be executed or to be
caused to be executed by Seller are duly authorized, executed and delivered by
and are binding upon Seller.
               (3) Consents; No Conflict. Seller has obtained all consents and
permissions related to the transactions herein contemplated and required under
any covenant, agreement, encumbrance, or Laws. Neither this Agreement nor any
agreement, document or instrument executed or to be executed in connection with
the same, nor anything provided in or contemplated by this Agreement or any such
other agreement, document or instrument, does now or shall hereafter breach,
invalidate, cancel, make inoperative or interfere with, or result in the
acceleration or maturity of, any agreement, document, instrument, right or
interest, affecting or relating to Seller or the Property.
               (4) No Bankruptcy or Dissolution. No Bankruptcy/Dissolution Event
has occurred with respect to (a) any entity comprising Seller; or (b) any
general partner or managing member of any entity comprising Seller.
               (5) Improvements. To the best knowledge of Seller, the
Improvements have been constructed in a good, workmanlike manner in accordance
with all Laws, Permits and Business Agreements, and are free from any material
defects.
               (6) Compliance. To the best knowledge of Seller: (a) all Permits
have been obtained, are in full force and effect and are free from violation;
and (b) the Property and the operation and use thereof complies with applicable
Laws and the Business Agreements (and, without limitation, the Land is zoned for
the buildings and businesses included in the Property).
               (7) Default. Seller is not in default in respect of any of its
obligations or liabilities pertaining to the Property. Without limitation on the
foregoing, the Service Contracts, the Permitted Exceptions and the Tenant Leases
are free from default by Seller and, to the best knowledge of Seller, by any
other party thereto.

-14-



--------------------------------------------------------------------------------



 



               (8) Personal Property. Seller holds good title to, and the entire
right, title, and interest in and to, the Personal Property described on
Exhibit B, free and clear of any and all leases, liens, encumbrances, or other
liabilities, except the Permitted Exceptions and the Tenant Leases.
               (9) Due Diligence Package. The Due Diligence Package is true and
correct in all material respects (and without limitation, Seller has delivered
to Buyer true, correct and complete copies of each Tenant Lease and Service
Contract, and all other material information respecting the Property within its
possession or control).
               (10) Tenant Leases. Exhibit K is a full, true and correct Rent
Roll for the Property as of the date hereof, which sets forth all leases,
assignments, subleases, amendments, modifications, agreements or understandings
(whether written or oral) with any and all tenants, concessionaires or licensees
of the Property. Each Tenant Lease is in full force and effect, and the term of
the same and the obligation to pay rent thereunder has commenced and the tenant
thereunder is in full possession and actual occupancy thereof, and all
improvements required to be completed under the provisions thereof are
completed. No rebates, rental concessions, free-rent periods, credits, setoffs
or rent reductions relating to any period after the Closing Date have been given
under any Tenant Lease and no tenant is making any claim against Seller or the
Property or is entitled to or is claiming any of the same. All brokerage
commissions with respect to Tenant Leases have been paid in full or will have
been paid in full prior to the Closing Date and there are and will be no
commissions payable with respect to renewals, extensions or expansions of or
under any Tenant Lease. Seller has executed no exclusive brokerage agencies. No
tenant is affiliated with Seller and no tenant has any options to acquire space
in any other buildings planned, owned or managed by Seller or any affiliate of
Seller.
               (11) Litigation; Condemnation. There are no actions, suits or
proceedings pending and served on Seller or, to the best knowledge of Seller,
filed but unserved, threatened, before or by any judicial, administrative or
union body, any arbiter or any governmental authority, against or affecting
Seller, its partners or the Property (or any portion thereof). To the best
knowledge of Seller there is no existing, proposed or contemplated eminent
domain or similar proceeding which would affect the Land or Improvements in any
way whatsoever.
               (12) Utilities. To the best knowledge of Seller the Property has
adequate water supply, storm and sanitary sewage facilities, telephone, gas,
electricity, fire protection and, without limitation, other required public
utilities.
               (13) Hazardous Materials. Except as disclosed in Exhibit “M”
attached hereto, to the best knowledge of Seller, there are (and have been) no
Hazardous Materials installed or stored in or otherwise existing at, on, in or
under the Property.
               (14) Notices; Requests. Seller has received no notice and has no
knowledge that any government agency or any employee or official thereof
considers the construction of the Property or the operation or use of the same
to have failed to comply with any Law, or that any investigation has been
commenced or is contemplated respecting any such possible failure of compliance.
There are no unsatisfied requests for repairs, restorations or improvements from

-15-



--------------------------------------------------------------------------------



 



any person, entity or authority, including, but not limited to, any tenant,
lender, insurance carrier or government authority.
               (15) Existing Agreements. There are no agreements or
understandings (whether written or oral) relating to the Property, except for
the Tenant Leases and the Service Contracts. All Service Contracts are listed
and described in Exhibit L.
               (16) OFAC Compliance. Seller is in compliance with the
requirements of Executive Order No. 133224, 66 Fed. Reg. 49079 (Sept. 25, 2001)
(the “Order”) and other similar requirements contained in the rules and
regulations of the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and in any enabling legislation or other Executive Orders or
regulations in respect thereof (the Order and such other rules, regulations,
legislation, or orders are collectively called the “Orders”). Further, neither
Seller nor any beneficial owner of Seller:
                    (a) is listed on the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to the Order and/or on any
other list of terrorists or terrorist organizations maintained pursuant to any
of the rules and regulations of OFAC or pursuant to any other applicable Orders
(such lists are collectively referred to as the “Lists”);
                    (b) is a person who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; or is owned
or controlled by, or acts for or on behalf of, any person on the Lists or any
other person who has been determined by competent authority to be subject to the
prohibitions contained in the Orders.
               (17) Knowledge. For purposes of this Agreement, “to the best
knowledge of Seller” means the actual knowledge of Don Pearlman. Seller
represents and warrants that Don Pearlman is the person most likely to have
actual knowledge of the matters represented herein. For purposes of this
Agreement, matters “of which Buyer becomes aware” means matters within the
actual awareness of Jose Segrera, the person within Buyer’s organization most
likely to have actual knowledge of such matters.
     Seller shall promptly notify Buyer in writing of any changed condition,
receipt of notice or documentation, or acquired knowledge, that would materially
alter any representation or warranty of Seller contained herein of which Seller
becomes aware. Buyer shall promptly notify Seller in writing of any material
inaccuracy in any representation or warranty of Seller contained herein of which
Buyer becomes aware. Within five (5) Business Days after notification in writing
(i) by Seller to Buyer of any such changed condition, receipt of notice or
documentation, or acquired knowledge, or (ii) by Buyer to Seller of any breach
of the representations or warranties of Seller set forth in this Agreement,
Seller, at Seller’s own option and expense, may elect by written notice to Buyer
to cure or remedy any breach of such representation or warranty, and the Closing
Date may be extended for up to thirty (30) days after the scheduled Closing Date
in order for Seller to effectuate such cure or remedy. If Seller does not elect
to so cure or remedy such breach, or if Seller so elects but then fails to
complete such cure or remedy within such thirty day period, then Buyer may
elect, by written notice to Seller given at any time thereafter, to terminate
this Agreement. Subject to the last sentence of this paragraph, if,
notwithstanding Seller’s election not to cure any such breach, Buyer elects to
consummate the purchase of the

-16-



--------------------------------------------------------------------------------



 



Property, Seller shall not be liable to Buyer as a result of such breach. In
addition, if Buyer has actual knowledge of a breach of a representation or
warranty, and fails to notify Seller of any material inaccuracy in any
representation or warranty of Seller contained herein, Seller shall not be
liable to Buyer for loss or damages resulting from such inaccuracy.
Notwithstanding the foregoing, if any representation or warranty made by Seller
is materially changed or rendered materially incorrect as a result of any
fraudulent act of Seller, and Seller does not cure or remedy the representation
or warranty prior to Closing as provided in this Section, then Seller shall be
in breach of a material obligation under this Agreement, and notwithstanding
Buyer’s election to consummate the purchase of the Property thereafter or not,
Buyer may recover from Seller damages incurred as a result of such breach.

  B.   Representations and Warranties of Buyer

               Buyer hereby represents and warrants the following to Seller:
               (1) Formation; Authority. Buyer is a partnership, corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of the state of its formation and duly authorized and qualified
to do all things required of it under this Agreement. Buyer has all requisite
power and authority to execute and deliver, and to perform all of its
obligations under, this Agreement and nothing prohibits or restricts the right
or ability of Buyer to close the transactions contemplated hereunder and carry
out the terms hereof.
               (2) Due Execution; Enforceability. This Agreement and all
agreements, instruments and documents herein provided to be executed or to be
caused to be executed by Buyer are duly authorized, executed and delivered by
and are binding upon Buyer.
               (3) No Bankruptcy/Dissolution Event. No Bankruptcy/Dissolution
Event has occurred with respect to Buyer.
               (4) OFAC Compliance. Buyer is in compliance with the Orders.
Further, neither Buyer nor any beneficial owner of Buyer:
                    (a) is listed on the Lists;
                    (b) is a person who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; or is owned
or controlled by, or acts for or on behalf of, any person on the Lists or any
other person who has been determined by competent authority to be subject to the
prohibitions contained in the Orders.

  C.   Certain Interim Covenants of Seller

               Until the Closing Date or the sooner termination of this
Agreement:
               (1) Seller shall maintain the Property in the same manner as
prior hereto pursuant to its normal course of business.
               (2) Seller shall not enter into any additional Business
Agreements affecting the Property without the prior consent of Buyer. Seller, at
its sole cost and expense, shall

-17-



--------------------------------------------------------------------------------



 



terminate as of the Closing Date any Service Contract which is objected to by
Buyer in writing prior to the expiration of the Due Diligence Period.
               (3) Seller shall use diligent efforts to obtain estoppel
certificates from the tenants of the Property, in a form approved by Buyer, and
deliver the same to Buyer.
               (4) Seller shall maintain its existing insurance policies for the
Property through the Closing Date.

  D.   Buyer’s Review and Seller’s Disclaimer

               (1) Buyer’s Opportunity for Review. Prior to the expiration of
the Due Diligence Period and subject to Seller’s approval right with regard to
intrusive physical testing as set forth in Section 6(A)(1), Buyer will be given
full opportunity to make a complete review and inspection of the Property,
including, without limitation, all of the Due Diligence items included in the
Due Diligence Package (the “Due Diligence Items”) and any and all other matters
and information provided by Seller or obtained or obtainable by Buyer
(regardless of whether Buyer in fact obtains and/or reviews such information)
relating to the physical, legal, economic and environmental condition of the
Property. In addition, during the Due Diligence Period, Buyer will be permitted
to make a complete review and inspection of the environmental condition
(including the soil condition, and the existence of asbestos PCB’s, hazardous
waste and other toxic substances) of the Property, subject to Seller’s approval
right with regard to intrusive physical testing as set forth in Section 6(A)(1).
Notwithstanding any other provision of this Agreement, Buyer shall not have the
right to inspect or make copies of any documents in Sellers’ possession and not
included in the Due Diligence Items if such documents involve any internal
budgets or projections, any prospective purchasers of any of the Property other
than Buyer, or any other information and documentation determined by Seller to
be confidential or privileged.
               (2) “As-Is, Where-Is and With All Faults”. Based upon Buyer’s
familiarity with, and due diligence relating to, the Property, and pertinent
knowledge as to the market in which the Property is situated, and in direct
consideration of Seller’s decision to sell the Property or the Purchase Price,
but except as otherwise expressly provided in this Agreement or in any document
provided by Seller at the Closing      , Buyer shall purchase the Property in an
“as-is, where is and with all faults” condition on the Closing Date and assumes
fully the risk that adverse latent or patent physical, environmental, economic
or legal conditions may not have been revealed by its investigations. Seller and
Buyer acknowledge that the compensation to be paid to Seller for the Property
has taken into account that the Property is being sold subject to the provisions
of this section. The Closing shall constitute a reaffirmation by Buyer and
Seller of each of the provisions of this section and each of them shall be
continuing in nature and shall survive the Closing. Buyer shall rely upon its
own investigation of the physical, environmental, economic and legal condition
of the Property and on its own investigation as to whether the Property is
located in an area which is designated as a special flood hazard area, dam
failure inundation area, earthquake fault zone, seismic hazard zone, high fire
severity area or wildland fire area, by any federal, state or local agency;
provided, however that Buyer may is relying, to the extent applicable, on the
representations and warranties of Seller contained herein and contained in the
documents delivered by Seller at Closing. Buyer undertakes and assumes the risks
associated with all matters pertaining to the Property’s location in any area
designated as a special flood hazard area, dam failure inundation area,
earthquake fault zone, seismic hazard

-18-



--------------------------------------------------------------------------------



 



zone, high fire severity area or wildland fire area, by any federal, state or
local agency. The provisions of this section shall indefinitely survive the
Closing hereunder or termination of this agreement and shall not be merged into
the Deed.
               (3) Release. Consistent with the foregoing and subject solely to
the representations and warranties set forth in Section 9(A) hereof and in any
documents delivered by Seller at the Closing, and further subject to the express
indemnification provisions herein, effective as of the Closing, Buyer, for
itself and its agents, affiliates, successors and assigns, hereby releases and
forever discharges Seller, its trustees, beneficial owners, agents, employees,
representatives, affiliates, successors and assigns from any and all rights,
claims and demands at law or in equity, whether known or unknown at the time of
this Agreement, which Buyer has or may have in the future, arising out of the
physical, environmental, economic or legal condition of the Property, including,
without limitation, all claims in tort or contract and any claim for
indemnification or contribution arising under the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. Section 9601, et seq.) or
any similar federal, state or local statute, rule or ordinance relating to
liability of property owners for environmental matters. Without limiting the
foregoing, Buyer, upon the Closing, shall be deemed to have waived, relinquished
and released Seller and all other conditions, violations of applicable laws and
any and all other acts, omissions, events, circumstances or matters affecting
the Property, except as expressly and specifically provided in (and as limited
by) any provision of this Agreement or in any documents delivered by Seller at
Closing with respect to any express covenant, representation, warranty or
indemnity of Seller. Notwithstanding anything to the contrary contained in this
Agreement, Buyer’s waivers and releases contained in this Agreement shall not
apply to any claims that arise out of Seller’s fraud or suppression of a
material fact or facts that Seller is otherwise bound to disclose by applicable
law.

10.   INDEMNIFICATION OBLIGATIONS

     If the Closing occurs, then the parties shall have the following respective
indemnification obligations:

  A.   Indemnification by Seller

                    In addition to the indemnification obligations of Seller set
forth in the Indemnification Agreement, to the extent such Indemnification
Agreement is delivered by Seller in accordance with the terms of this Agreement,
Seller shall protect, defend, indemnify and hold Buyer and the Property harmless
from and against: (a) any Claim in any way related to the Property and arising
or accruing prior to Closing Date, including any Claim arising or accruing under
any Tenant Lease, Service Contract, Permitted Exception or other Business
Agreement arising prior to the Closing Date; and (b) any Claim that results from
any breach or default by Seller under this Agreement.

  B.   Indemnification by Buyer

                    Buyer shall protect, defend, indemnify and hold Seller
harmless from and against: (a) any Claim in any way related to the Property and
first arising or accruing on or after the Closing Date, including any Claim
first arising or accruing on or after the Closing Date under any Tenant Lease,
Permitted Exception or Service Contract assumed by Buyer under the Bill of

-19-



--------------------------------------------------------------------------------



 



Sale, Assignment and Assumption (except to the extent such Claim results from a
fact or circumstance that is inconsistent with the representations and
warranties of Seller in connection with this Agreement or any document executed
by Seller pursuant to this Agreement, or constitutes or results from a breach by
Seller or a matter which is the responsibility of Seller under this Agreement or
any document executed by Seller pursuant to this Agreement); and (b) any Claim
that results from any breach or default by Buyer under this Agreement..

  C.   Generally

               The indemnification obligations under this Agreement shall be
subject to the following provisions:
               (1) The party seeking indemnification (“Indemnitee”) shall notify
the other party (“Indemnitor”) of any Claim against Indemnitee within fifteen
(15) days after it has notice of such Claim, but failure to notify Indemnitor
shall in no case prejudice the rights of Indemnitee under this Agreement unless
Indemnitor shall be prejudiced by such failure and then only to the extent of
such prejudice. Should Indemnitor fail to discharge or undertake to defend
Indemnitee against such liability (with counsel approved by Indemnitee), within
ten (10) days after Indemnitee gives Indemnitor written notice of the same, then
Indemnitee may settle such Claim, and Indemnitor’s liability to Indemnitee shall
be conclusively established by such settlement, the amount of such liability to
include both the settlement consideration and the reasonable costs and expenses,
including attorneys’ fees, incurred by Indemnitee in effecting such settlement.
Indemnitee shall have the right to employ its own counsel in any such case, but
the fees and expenses of such counsel shall be at the expense of Indemnitee
unless: (a) the employment of such counsel shall have been authorized in writing
by Indemnitor in connection with the defense of such action, (b) Indemnitor
shall not have employed counsel to direct the defense of such action, or
(c) Indemnitee shall have reasonably concluded that there may be defenses
available to it which are different from or additional to those available to
Indemnitor (in which case Indemnitor shall not have the right to direct the
defense of such action or of Indemnitee), in any of which events such fees and
expenses shall be borne by Indemnitor.
               (2) The indemnification obligations under this Agreement shall
also extend to any present or future advisor, trustee, director, officer,
partner, member, employee, beneficiary, shareholder, participant or agent of or
in Indemnitee or any entity now or hereafter having a direct or indirect
ownership interest in Indemnitee.

11.   CONDITIONS TO CLOSING

  A.   Seller’s Conditions to Closing

               In addition to the conditions provided in other provisions of
this Agreement, Seller’s obligations to perform its undertakings provided in
this Agreement (including its obligation to sell the Property) are conditioned
on the following:
               (1) Performance by Buyer. The due performance by Buyer of each
and every undertaking and agreement to be performed by it hereunder in all
material respects (including the delivery to Seller of the items specified to be
delivered by Buyer in Section 7 hereof) and the truth of each representation and
warranty made by Buyer in this Agreement in all

-20-



--------------------------------------------------------------------------------



 



material respects at the time as of which the same is made and as of the Closing
Date as if made on and as of the Closing Date.
               (2) No Bankruptcy or Dissolution. That at no time on or before
the Closing Date shall any Bankruptcy/Dissolution Event have occurred with
respect to Buyer, and if Buyer is a partnership, any general partners of Buyer.

  B.   Buyer’s Conditions to Closing

               In addition to the conditions provided in other provisions of
this Agreement, Buyer’s obligations to perform its undertakings provided in this
Agreement (including its obligation to purchase the Property) are conditioned on
the following:
               (1) Performance by Seller. The due performance by Seller of each
and every undertaking and agreement to be performed by it hereunder in all
material respects (including the delivery to Buyer of the items specified to be
delivered by Seller in Section 7; provided, however, that Seller shall be
entitled to deliver the Indemnification Agreement in lieu of the Assignment
Agreement to the extent Seller fails to obtain the NSI Consent as set forth in
Section 11(B)(6)), and, subject to the last paragraph of Section 9(A), the truth
of each representation and warranty made by Buyer in this Agreement in all
material respects at the time as of which the same is made and as of the Closing
Date as if made on and as of the Closing Date. Without limitation on the
foregoing, there shall be no defaults or exceptions noted in the Closing
Certificate, unless waived by Buyer in accordance with the last paragraph of
Section 9(A).
               (2) No Bankruptcy or Dissolution. That at no time on or before
the Closing Date shall a Bankruptcy/Dissolution Event have occurred with respect
to Seller or any of the general partners of Seller.
               (3) Tenant Estoppels. Buyer shall have received, at least three
(3) business days prior to the Closing Date, estoppel certificates from each
tenant of the Property, in a form approved by Buyer without modification,
confirming the information set forth in Exhibit K, and indicating no adverse
matters.
               (4) Equant Lease Termination. Buyer shall have notified Seller
within thirty (30) days after the expiration of the Due Diligence Period, that
it has entered into an Equant Lease Termination Agreement, on such terms and
conditions as may be satisfactory to Buyer in its sole and absolute discretion.
If this condition is not satisfied or waived by Buyer within such time period,
Buyer shall be entitled to a full refund of the Deposit and thereupon, this
Agreement shall be deemed to have been terminated in accordance with the last
two sentences of paragraph 6A(2).
               (5) Approval of Archeological Due Diligence. Buyer shall have
notified Seller within thirty (30) days after the expiration of the Due
Diligence Period, that it is satisfied, in its sole and absolute discretion,
with the results of its due diligence investigation of the archeological issues
affecting the Property, as further described below. If this condition is not
satisfied or waived by Buyer within such time period, Buyer shall be entitled to
a full refund of the Deposit and thereupon, this Agreement shall be deemed to
have been terminated in

-21-



--------------------------------------------------------------------------------



 



accordance with the last two sentences of paragraph 6A(2). For purposes hereof,
Seller and Buyer acknowledge (a) that the Property is located within the
boundaries of a recorded archeological site, (b) that Native American burials
have been located on the Property, and (iii) that the existence of the
archeological site, presence of such burials and the resolution of certain
issues concerning the removal thereof (including, without limitation, payment
for removal services) may affect Buyer’s anticipated use and development of the
Property.
               (6) Consent of NSI to Assignment. Seller shall have delivered to
Buyer, prior to the Closing, the written consent of NSI to the assignment of all
of Effingham’s and Seller’s rights to indemnification from NSI under
Section 2.5(B) of the Effingham Purchase Agreement (the “NSI Consent”), as
contemplated by the Assignment Agreement, which NSI Consent shall be effective
as of the Closing; provided, however, that the delivery of the NSI Consent shall
not be a condition to Closing to the extent Seller delivers the Indemnification
Agreement in lieu of the Assignment Agreement. To the extent that Seller fails
satisfy the foregoing condition at or prior to Closing, Buyer shall be entitled
to a full refund of the Deposit and thereupon, this Agreement shall be deemed to
have been terminated in accordance with the last two sentences of paragraph
6A(2).

12.   MISCELLANEOUS

  A.   Brokerage Issues

               (1) Except as provided in subsection (2) below, Seller represents
and warrants to Buyer, and Buyer represents and warrants to Seller, that no
broker or finder has been engaged by it, respectively, in connection with any of
the transactions contemplated by this Agreement or to its knowledge is in any
way connected with any of such transactions. In the event of a Claim for
broker’s or finder’s fee or commissions in connection herewith, then Seller
shall indemnify, protect, defend and hold Buyer harmless from and against the
same if it shall be based upon any statement or agreement alleged to have been
made by Seller or if the claim be from Broker, and Buyer shall indemnify,
protect, defend and hold Seller harmless from and against the same if it shall
be based upon any statement or agreement alleged to have been made by Buyer
(other than to Broker).
               (2) NAI BT Commercial and John Brackett (“Broker”) has been
engaged by Seller in connection with the transaction contemplated by this
Agreement. Upon the close of Escrow, Seller shall pay to Broker a commission
equal to three percent (3%) of the Purchase Price.

  B.   Limitation of Liability

               No present or future partner, member, director, officer,
shareholder, employee, advisor, affiliate or agent of or in Buyer or Seller or
any affiliate of Buyer or Seller shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or in connection with the provisions of this Agreement, or
any amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter. Each party and its successors and assigns and, without
limitation, all other persons and entities, shall look solely to the other
party’s assets for the payment of any Claim or for any performance, and other
party hereby waives any and all such personal liability. For purposes of

-22-



--------------------------------------------------------------------------------



 



this subsection B, no negative capital account or any contribution or payment
obligation of any partner or member in Buyer or Seller shall constitute an asset
of said party. In addition, neither Buyer nor any successor or assign of Buyer
intends to assume any personal liability, directly or indirectly, under or in
connection with any Business Agreement to which the Property is now or hereafter
subject, and no such assumption shall be implied except to the extent expressly
set forth in the Bill of Sale, Assignment and Assumption. The limitations of
liability contained in this Section are in addition to, and not in limitation
of, any limitation on liability applicable to Buyer or Seller provided elsewhere
in this Agreement or by law or by any other contract, agreement or instrument.

  C.   Successors and Assigns

               Seller may not assign or transfer its rights or obligations under
this Agreement without the prior written consent of Buyer (in which event such
transferee shall assume in writing all of the transferor’s obligations
hereunder, but such transferor shall not be released from its obligations
hereunder). No consent given by Buyer to any transfer or assignment of Seller’s
rights or obligations hereunder shall be construed as a consent to any other
transfer or assignment of Seller’s rights or obligations hereunder. Buyer may
not assign or transfer its rights or obligations under this Agreement prior to
the Closing Date without the prior written consent of Seller (which Seller
agrees not to unreasonably withhold), except to (i) an affiliate of Buyer,
(ii) an entity sponsored by or advised by Buyer or an affiliate of Buyer, or
(iii) The Credit Suisse Group or any affiliate thereof, provided, however, that
transferor shall not be released from its obligations hereunder. No transfer or
assignment in violation of the provisions hereof shall be valid or enforceable.
Subject to the foregoing, this Agreement and the terms and provisions hereof
shall inure to the benefit of and be binding upon the successors and assigns of
the parties.

  D.   Notices

               Any notice which a party is required or may desire to give the
other shall be in writing and shall be sent by personal delivery or by mail
(either [i] by United States registered or certified mail, return receipt
requested, postage prepaid, or [ii] by Federal Express or similar generally
recognized overnight carrier regularly providing proof of delivery), addressed
as follows (subject to the right of a party to designate a different address for
itself by notice similarly given at least five (5) days in advance):

             To Buyer:

NAP of the Americas/West, Inc.
2601 South Bayshore Drive, #900
Miami, Florida 33133
Attention: Jose Segrera
Telephone: (305) 860-7817
Facsimile: (305) 250-4244

-23-



--------------------------------------------------------------------------------



 



             With copy to:

Greenberg Traurig LLP
1900 University Avenue, Fifth Floor
East Palo Alto, California 94303
Attention:      Toni Pryor Wise
Telephone:      (650) 289-7887
Facsimile:      (650) 462-7887

             To Seller:

DPJV II, LLC, BDP Partners, L.P., EJLJ Mathews Family Partners, L.P., and EGP
Partners, L.P.
4633 Old Ironsides, Suite 100
Santa Clara, California 95054
Attention:      Don Pearlman, Gordon Pearlman and Jacob Mathews
Telephone:      408-727-0588
Facsimile:      408-727-0904

             To Title Company:

First American Title Company
1737 North First Street, Suite 500
San Jose, Calif. 95112
Attention:      Liz Zankich
Telephone:      (408) 451-7989
Facsimile:      (408) 451-7928

Any notice so given by mail shall be deemed to have been given as of the date of
delivery (whether accepted or refused) established by U.S. Post Office return
receipt or the overnight carrier’s proof of delivery, as the case may be. Any
such notice not so given shall be deemed given upon actual receipt of the same
by the party to whom the same is to be given. Notices may be given by facsimile
transmission and shall be deemed given upon the actual receipt of the same by
the individual to which they are addressed, and shall be promptly followed by a
hard copy notice by mail as provided above.

  E.   Legal Costs

               In the event any action be instituted by a party to enforce or
interpret this Agreement, the prevailing party in such action (as determined by
the court, agency or other authority before which such suit or proceeding is
commenced), shall be entitled to such reasonable attorneys’ fees, costs and
expenses as may be fixed by the decision-maker. The foregoing includes, but is
not limited to, reasonable attorneys’ fees, expenses and costs of investigation
incurred in (1) appellate proceedings; (2) in any post-judgment proceedings to
collect or enforce the judgment; (3) establishing the right to indemnification;
and (4) any action or participation in, or in connection with, any case or
proceeding under Chapter 7, 11 or 13 of the Bankruptcy Code (11 United States
Code Sections 101, et seq.), or any successor statutes.

-24-



--------------------------------------------------------------------------------



 



  F.   Further Instruments

               Each party will, whenever and as often as it shall be requested
so to do by the other, cause to be executed, acknowledged or delivered any and
all such further instruments and documents as may be necessary or proper, in the
reasonable opinion of the requesting party, in order to carry out the intent and
purpose of this Agreement.

  G.   Matters of Construction

               (1) Incorporation of Exhibits. All exhibits attached and referred
to in this Agreement are hereby incorporated herein as fully set forth in (and
shall be deemed to be a part of) this Agreement.
               (2) Entire Agreement. This Agreement contains the entire
agreement between the parties respecting the matters herein set forth and
supersedes all prior agreements between the parties hereto respecting such
matters except the Escrow Agreement.
               (3) Time of the Essence. Subject to subsection (4) below, time is
of the essence of this Agreement.
               (4) Non-Business Days. Whenever action must be taken (including
the giving of notice or the delivery of documents) under this Agreement during a
certain period of time (or by a particular date) that ends (or occurs) on a
non-business day, then such period (or date) shall be extended until the
immediately following business day. As used herein, “business day” means any day
other than a Saturday, Sunday or federal or California holiday.
               (5) Severability. If any term or provision of this Agreement or
the application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.
               (6) Interpretation. Words used in the singular shall include the
plural, and vice versa, and any gender shall be deemed to include the other.
Whenever the words “including”, “include” or “includes” are used in this
Agreement, they should be interpreted in a non-exclusive manner. The captions
and headings of the Sections of this Agreement are for convenience of reference
only, and shall not be deemed to define or limit the provisions hereof. Except
as otherwise indicated, all Exhibit and Section references in this Agreement
shall be deemed to refer to the Exhibits and Sections in this Agreement. Each
party acknowledges and agrees that this Agreement (a) has been reviewed by it
and its counsel; (b) is the product of negotiations between the parties, and
(c) shall not be deemed prepared or drafted by any one party. In the event of
any dispute between the parties concerning this Agreement, the parties agree
that any ambiguity in the language of the Agreement is to not to be resolved
against Seller or Buyer, but shall be given a reasonable interpretation in
accordance with the plain meaning of the terms of this Agreement and the intent
of the parties as manifested hereby.
               (7) No Waiver. Any party may at any time or times, at its
election, waive any of the conditions to its obligations hereunder, but any such
waiver shall be effective only if

-25-



--------------------------------------------------------------------------------



 



contained in a writing signed by such party (except that if a party proceeds to
Closing, notwithstanding the failure of a condition to its obligation to close,
then such condition shall be deemed waived by the Closing). No such waiver shall
reduce the rights or remedies of a party by reason of any breach by the other
party hereunder. Waiver by one party of the performance of any covenant,
condition or promise of the other party shall not invalidate this Agreement, nor
shall it be deemed to be a waiver by such party of the performance of any other
covenant, condition or promise by such other party (whether preceding or
succeeding and whether or not of the same or similar nature). No failure or
delay by one party to exercise any right it may have by reason of the default of
the other party shall operate as a waiver of default or modification of this
Agreement or shall prevent the exercise of any right by such party while the
other party continues to be so in default.
               (8) Consents and Approvals. Except as otherwise expressly
provided herein, any approval or consent provided to be given by a party
hereunder may be given or withheld in the absolute discretion of such party.
               (9) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD
TO CONFLICTS OF LAW).
               (10) Third-Party Beneficiaries. Except as otherwise expressly
provided in this Agreement, Seller and Buyer do not intend by any provision of
this Agreement to confer any right, remedy or benefit upon any third party
(express or implied), and no third party shall be entitled to enforce or
otherwise shall acquire any right, remedy or benefit by reason of any provision
of this Agreement.
               (11) Amendments. This Agreement may be amended by written
agreement of amendment executed by all parties, but not otherwise.
               (12) Survival. Unless otherwise expressly provided for in this
Agreement, the representations, warranties, indemnification obligations and
covenants of the parties set forth in this Agreement shall survive the
consummation of the transaction contemplated by this Agreement and the delivery
and recordation of the Deed: All warranties and representations shall be
effective regardless of any investigation made or which could have been made.
               (13) Cumulative Remedies. No remedy conferred upon a party in
this Agreement is intended to be exclusive of any other remedy herein or by law
provided or permitted, but each shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law, in
equity or by statute (except as otherwise expressly herein provided).
               (14) Exchange. Either or both of Buyer and Seller, (or their
partners or members), may at their option effect the purchase and sale of the
Property through a third party Section 1031 exchange, in which event the other
party shall cooperate to that end and execute such documents as may be necessary
therefor, that the other party incurs no additional expense or liability, and
that the provisions hereof survive any exchange, and in which event the
exchanging party indemnifies the other party against all claims arising out of
or in any way

-26-



--------------------------------------------------------------------------------



 



connected with the other property or its transfer, and against all costs
incurred by the other party in the course of defending against the same. Buyer
acknowledges that such Section 1031 exchange for Seller may include a conveyance
of the Property or portion thereof to a member or members of Seller prior to the
Closing, but such conveyance shall not relieve Seller of its obligations and
covenants under this Agreement.

  H.   Counterparts

               This Agreement may be executed in one or more counterparts, each
of which shall be deemed to constitute an original, but all of which, when taken
together, shall constitute one and the same instrument, with the same effect as
if all of the parties to this Agreement had executed the same counterpart.
[Signature Pages Follows]

-27-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Agreement as of
the date first above written.

            SELLER:


DPJV II, LLC, a California limited liability company
      By:   /s/ Donald L. Pearlman         Donald L. Pearlman, Manager         
      BDP Partners, L.P., a California limited partnership
      By:   175 Crest, Inc.         Its General Partner                     
By:   /s/ Donald L. Pearlman         Donald L. Pearlman, President             
  EJLJ Mathews Family Partners, L.P., a California
limited partnership
      By:   EJLJ Mathews Corporation         Its General Partner               
      By:   /s/ Jacob Mathews         Name:   Jacob Mathews        Title:  
Chief Financial Officer          EGP Partners, L.P., a California limited
partnership
      By:   EGP, Inc.         Its General Partner              By:   /s/ Gordon
E. Pearlman         Gordon E. Pearlman, President             

 
 
 
 
 
 
Real Property Purchase Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



            BUYER:


Nap Of The Americas/West, Inc.,
a Florida corporation
      By:   /s/ Jose Segrera         Name:   Jose Segrera        Title:   Chief
Financial Officer     

 
 
 
 
 
 
Real Property Purchase Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
DESCRIPTION OF LAND
Real property in the City of Santa Clara, County of Santa Clara, State of
California, described as follows:
ALL OF LOTS 4 AND 5, AS SHOWN UPON THAT CERTAIN ENTITLED, “TRACT NO. 2791 KIFER
INDUSTRIAL PARK”, WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE RECORDER
OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA, OCTOBER 10, 1960 IN BOOK 126
OF MAPS, AT PAGE 20.
APN: 216-33-015 and 216-33-014
 
 
 
 
 
 
Real Property Purchase Agreement
Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B
INVENTORY OF PERSONAL PROPERTY
None.
 
 
 
 
 
 
Real Property Purchase Agreement
Exhibit B

 



--------------------------------------------------------------------------------



 



Exhibit C
[INTENTIONALLY OMITTED]
 
 
 
 
 
 
Real Property Purchase Agreement
Exhibit C

 



--------------------------------------------------------------------------------



 



Exhibit D
DESCRIPTION OF DUE DILIGENCE PACKAGE
The Due Diligence Package shall contain each of the following:

1.   The Rent Roll, which shall be updated to the end of the last full calendar
month prior to the date of this Agreement, and shall include tenant name, suite
number, square feet, commencement, expiration, tenant allowances and other
concessions, security deposits, in-place rents (and steps) and expense stops.  
2.   Inventory of the Personal Property.   3.   Tax bills for the Property for
the last three full calendar years prior to the year in which this Agreement is
executed, together with the tax bill for the current year.   4.   Utility bills
(gas, electric, water, and sewer) for the last three full calendar years prior
to the year in which this Agreement is executed, together with utility bills for
the current year to date.   5.   Special or extraordinary bills for the last
three full calendar years prior to the year in which this Agreement is executed,
together with the current year to date.   6.   True correct and complete copies
of the Tenant Leases and Service Contracts.   7.   Environmental, asbestos,
soils and physical inspection reports commissioned by you and/or in your
possession, if any.   8.   Appraisals of the Property done within the past three
(3) years, if any.   9.   Complete building plans and specifications in Seller’s
possession.   10.   Intentionally Omitted.   11.   Intentionally Omitted.   12.
  Copies of all Permits in Seller’s possession.   13.   Intentionally Omitted.  
14.   Copies of all property and liability insurance policies for the Property.

 
 
Real Property Purchase Agreement
Description of Due Diligence Package
Page D-1

 



--------------------------------------------------------------------------------



 



Exhibit E
FORM OF
GRANT DEED

       
RECORDING REQUEST BY
     
 
     
WHEN RECORDED MAIL TO:
     
Greenberg Traurig, LLP
     
1900 University Avenue, Fifth Floor
     
East Palo Alto, California 94306
     
Attention: Toni Pryor Wise
     
Telephone: (650) 289-7887
     

 
SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE
GRANT DEED
 
     The undersigned grantor declares:
     Documentary Transfer Tax not shown pursuant to Section 11932 of the Revenue
and Taxation Code, as amended.
     For Valuable Consideration, receipt of which is hereby acknowledged,
[Seller], a [                    ], does hereby GRANT to [Buyer], a
[                    ], all of that certain real property in the City of Santa
Clara, County of Santa Clara, State of California, as more particularly
described in Exhibit “A” attached hereto and made a part hereof.
     In Witness Whereof, Grantor has caused this instrument to be executed on
this            day of                     , 2007.

            “GRANTOR”
      /s/       a                     By:             Name:           Title:    
   

Real Property Purchase Agreement
Exhibit E — Grant Deed
Page E-1

 



--------------------------------------------------------------------------------



 



(form) [g09403g09403d.gif]
 
 
 
Real Property Purchase Agreement
Notarial Acknowledgement to Grant Deed
Page E-2

 



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF
BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT
     For Valuable Consideration, receipt and adequacy of which is hereby
acknowledged, the undersigned, «Seller», a «Seller_Vesting» (“Assignor”), hereby
sells, transfers, assigns and conveys to «Buyer», a «Buyer_Vesting»
(“Assignee”), the following: (1) the “Personal Property” (including, without
limitation, the items described in Schedule 1 attached hereto and made a part
hereof); and (2) the “Intangible Property” (including, without limitation, the
“Tenant Leases” described in Schedule 2 attached hereto and made a part hereof,
and the “Service Contracts” described in Schedule 3 attached hereto and made a
part hereof). The terms “Personal Property”, “Intangible Property”, “Tenant
Leases”, “Service Contracts” and “Property” shall have the respective
definitions set forth in that certain agreement (“Purchase Agreement”) captioned
“REAL PROPERTY PURCHASE AGREEMENT”, dated as of «Agreement_Date», by and between
Assignor and Assignee.
     The covenants, agreements, representations, warranties, indemnities and
limitations provided in the Purchase Agreement with respect to the property
conveyed hereunder, are hereby incorporated herein by this reference as if
herein set out in full and shall inure to the benefit of and shall be binding
upon Assignee and Assignor and their respective successors and assigns.
     By its execution of this Bill of Sale, Assignment and Assumption, Assignee
hereby assumes the performance of all of the obligations of Assignor, as
landlord, under the Tenant Leases described on Schedule 2 attached hereto and
made a part hereof and all of the obligations of Assignor, as owner of the
Property, under the Service Contracts described in Schedule 3 attached hereto
and made a part hereof, but only to the extent first arising and accruing after
the delivery and acceptance of the foregoing assignment; provided, however,
(1) Assignee is not assuming any personal liability under such Tenant Leases or
Service Contracts (the recourse against Assignee thereunder being limited to its
interest in the Property); and (2) Assignee is not assuming any obligation to
the extent the same results from a fact or circumstance that is inconsistent
with the representations and warranties of Assignor in connection with the
Purchase Agreement or any document executed by Assignor pursuant to the Purchase
Agreement, or constitutes or results from a breach by Assignor or a matter which
is the responsibility of Assignor under the Purchase Agreement or any document
executed by Assignor pursuant to the Purchase Agreement [regardless of any
survival limitation that may otherwise apply]).
     This Bill of Sale, Assignment and Assumption may be executed in one or more
identical counterparts, each of which such counterpart shall be deemed an
original for all purposes and all such counterparts collectively consisting of
one such Bill of Sale, Assignment and Assumption.
[Remainder of Page is Intentionally Blank.]
 
 
 
Real Property Purchase Agreement
Bill of Sale, Assignment and Assumption Agreement
Page F-1

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, Assignor and Assignee have executed this Bill of Sale,
Assignment and Assumption as of «Bill_Of_Sale_Date».

            ASSIGNOR:


«Seller»

a «Seller_Vesting»
      By:           Name:           Title:           ASSIGNEE:


«Buyer»

a «Buyer_Vesting»
      By:           Name:           Title:        

 
 
 
Real Property Purchase Agreement
Exhibit F — Bill of Sale, Assignment and Assumption Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit G-1
CERTIFICATE OF NON-FOREIGN STATUS
     Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. To inform «Buyer», a «Buyer_Vesting» (“Buyer”), that withholding of tax
is not required upon the disposition of a U.S. real property interest by
«Seller», a «Seller_Vesting» (“Seller”), the undersigned hereby swears, affirms
and certifies the following on behalf of Seller:
     1. Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).
     2. Seller’s U.S. employer identification number is «Seller_Tax_ID».
     3. Seller’s office address is:

                  [c/o Effingham Partners
4633 Old Ironsides, Suite 100
Santa Clara, California 95054
Attention: ______________________
Telephone: _____________________
Facsimile: ______________________ ]

     4. Seller understands that this certification may be disclosed to the
Internal Revenue Service by Buyer and that any false statement contained herein
could be punished by fine, imprisonment, or both.
     Under penalties of perjury, the undersigned declares that he has examined
this certification and to the best of his knowledge and belief it is true,
correct and complete, and he/she further declares that he has the authority to
sign this document on behalf of Seller.
     Executed as of the «Day_FIRPTA» day of «Month_Firpta», «Year_FIRPTA».

            «Seller»,

a «Seller_Vesting»
      By:             Name:           Title:        

 
 
 
Real Property Purchase Agreement
Exhibit G-1 — Certificate of Non-Foreign Status

 



--------------------------------------------------------------------------------



 



Exhibit G-2
(Top of Form) [g09403g09403a.gif]
(Bottom of Form) [g09403g09403b.gif]
Real Property Purchase Agreement
EXHIBIT G-2 — Form 593-C
Page G-2-1

 



--------------------------------------------------------------------------------



 



(Top of Form) [g09403g09403c.gif]
 
 
Real Property Purchase Agreement
EXHIBIT G-2 — Form 593-C
Page G-2-2

 



--------------------------------------------------------------------------------



 



Exhibit H
FORM OF NOTICE TO TENANTS

As of «Date_Letter»
 


 


 


 


Re:   Your lease (“Lease”) in «Property_Name» located in Santa Clara, California
(the "Property”)

Dear Tenant:
     We are pleased to announce that, as of the date of this letter, «Seller», a
«Seller_Vesting» (“Former Owner”), has sold its interest in the Property, the
landlord’s interest in the Lease and the current security deposit balance of
«Tenant Security Deposit Balance» under the Lease to «Buyer», a «Buyer_Vesting»
(“New Owner”). Accordingly, all of your obligations under the Lease on and after
such date (including your obligation to pay rent) shall be performable to and
for the benefit of New Owner, and its successors and assigns.
     Unless and until you are otherwise notified in writing by New Owner, the
address of New Owner for all purposes under your Lease (including the giving of
any notices provided for in your Lease) is as follows:

                  «Buyer_Name_Address»

Attention:
Telephone:
Facsimile:

     Until you are notified to the contrary by New Owner, the Property will be
managed by «New_Manager» and as in the past, your rental payment is due and
payable on the first of each month. Except as otherwise notified by New Owner,
rent should be made payable to «Buyer» and sent to the above address.
[Remainder of Page is Intentionally Blank.]
 
 
 
Real Property Purchase Agreement
Exhibit H — Notice To Tenant
Page H-1

 



--------------------------------------------------------------------------------



 



     Please feel free to call «Tenant_Contact» at «Tenant_Contact_Number» if you
have any questions.

            Very truly yours,


FORMER OWNER:


«Seller»,
a «Seller_Vesting»
      By:           Name:           Title:           NEW OWNER:


«Buyer»,
a «Buyer_Vesting»
      By:           Name:           Title:        

 
 
 
Real Property Purchase Agreement
Exhibit H — Notice To Tenant
Page H-2

 



--------------------------------------------------------------------------------



 



Exhibit I
FORM OF
CLOSING CERTIFICATE
     This CLOSING CERTIFICATE is made as of this «Day_Closing_Cert» day of
«Month_Closing_Cert», «Year_Closing_Cert» by «Seller», a «Seller_Vesting»
(“Seller”), in favor of «Buyer», «Buyer_Vesting» (“Buyer”):
     In accordance with the terms of that certain Real Property Purchase
Agreement dated as of «Agreement_Date», by and between Seller and Buyer (the
“Purchase Agreement”), and in consideration of the mutual covenants and
agreements set forth therein, Seller hereby represents and warrants to Buyer
that, subject to the last paragraph of Section 9(A) of the Purchase Agreement,
each of Seller’s representations and warranties set forth in the Purchase
Agreement are true, correct and complete as of the date hereof as if made on and
as of the date hereof.

            «Seller»,
a «Seller_Vesting»

      By:           Name:           Title:        

 
 
 
 
 
 
Real Property Purchase Agreement
Exhibit I — Closing Certificate

 



--------------------------------------------------------------------------------



 



Exhibit J-1
ASSIGNMENT AGREEMENT
     FOR VALUABLE CONSIDERATION, receipt and adequacy of which is hereby
acknowledged, and in connection with the acquisition by NAP of the
Americas/West, Inc., a Florida corporation (“Assignee”) of certain real property
located at 2970-3000 Corvin Drive, in the City of Santa Clara, County of Santa
Clara, State of California (the “Property”) pursuant to that certain Real
Property Purchase Agreement dated March 9, 2007, by and between Assignee and
DPJV II, LLC, a California limited liability company, BDP Partners, LP, a
California limited partnership, EJLJ Mathews Family Partners, LP, a California
limited partnership, and EGP Partners, LP, a California limited partnership
(collectively “Sellers”);
     Effingham Partners, LLC, a California limited liability company now
dissolved and in liquidation (“Effingham”), and Sellers, hereby sell, transfer,
assign and convey to Assignee, all of Effingham’s and Sellers’ rights, title and
interest in and to indemnification from National Services Industries, Inc., a
Georgia corporation (“Indemnitor”), in connection with the presence of volatile
organic compounds in the soil and groundwater of the Property, which
indemnification obligations of Indemnitor (the “Indemnity”) are more
particularly set forth in Section 2.5(B) of that certain Purchase Agreement
dated March 24, 2000 between Indemnitor, as “seller”, and Don Pearlman Joint
Venture, an unincorporated association and predecessor in interest to Effingham,
as “buyer”, a copy of which is attached hereto as Exhibit 1 (the “Effingham
Purchase Agreement”). Sellers and Effingham make no representation or warranty
regarding the enforceability of the Indemnity and shall have no liability to
Buyer if any claims brought under the Indemnity are unsuccessful.
 
 
 
Real Property Purchase Agreement
Exhibit J-1
Page J-1-1

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Indemnification
Agreement as of the            day of                               , 2007.



          EFFINGHAM PARTNERS, LLC
    By:         Its:       Name:      BDP PARTNERS, LP
    By:         Its:       Name:      EGP PARTNERS, LP
    By:         Its:       Name:     

          DPJV II, LLC
    By:         Its:       Name:      EJLJ MATHEWS FAMILY PARTNERS, LP
    By:         Its:       Name:     



 
 
 
 
 
 
Real Property Purchase Agreement
Exhibit J-1
Page J-1-2

 



--------------------------------------------------------------------------------



 



Exhibit 1
The Effingham Purchase Agreement
 
 
 
 
 
 
Real Property Purchase Agreement
Exhibit J-1
Page J-1-3

 



--------------------------------------------------------------------------------



 



Exhibit J-2
INDEMNIFICATION AGREEMENT
     FOR VALUABLE CONSIDERATION, receipt and adequacy of which is hereby
acknowledged, and in connection with the acquisition by NAP of the
Americas/West, Inc., a Florida corporation (“Buyer”) of certain real property
located at 2970-3000 Corvin Drive, in the City of Santa Clara, County of Santa
Clara, State of California (the “Property”) pursuant to that certain Real
Property Purchase Agreement dated March 9, 2007, by and between Buyer and DPJV
II, LLC, a California limited liability company, BDP Partners, LP, a California
limited partnership, EJLJ Mathews Family Partners, LP, a California limited
partnership, and EGP Partners, LP, a California limited partnership
(collectively “Sellers”); Effingham Partners, LLC, a California limited
liability company now dissolved and in liquidation (“Effingham”), and Sellers,
hereby agree to indemnify and hold Buyer harmless in perpetuity from and against
any out-of-pocket costs and expenses reasonably incurred by Buyer which are of
the type that are indemnifiable by National Services Industries, Inc., a Georgia
corporation (“NSI”) to Effingham and Seller pursuant to Section 2.5(B) of that
certain Purchase Agreement dated March 24, 2000, between Indemnitor, as
“seller”, and Don Pearlman Joint Venture, an unincorporated association and
predecessor in interest to Effingham, as “buyer”, a copy of which is attached
hereto as Exhibit 1 (the “Effingham Purchase Agreement”) (i.e., out-of-pocket
costs and expenses incurred in connection with the presence of volatile organic
compounds in the soil and groundwater of the Property [including, without
limitation, costs and expenses of environmental testing, attorneys fees, and
consultants fees reasonably incurred, but not including diminution of property
value or other claims], but only to the extent that such volatile organic
compounds (1) are included within the “Reported Matter” [as defined in Section
2.5(B) of the Effingham
 
 
 
Real Property Purchase Agreement
Exhibit J-2
Page J-2-1

 



--------------------------------------------------------------------------------



 



Purchase Agreement] and (2) were present in the soil and groundwater of the
Property on the date that Effingham acquired fee simple title to the Property
from NSI). Notwithstanding the foregoing, in no event shall Sellers or Effingham
(a) be obligated to pay to Buyer any sum (including attorneys’ fees and related
costs) in excess of amounts actually received by Sellers and/or Effingham from
NSI under the indemnification provisions set forth in Section 2.5(B) of the
Effingham Purchase Agreement or (b) be obligated to pay to Buyer any sum due
hereunder prior to Sellers’ and/or Effingham’s receipt of any payment by NSI
under the indemnification provisions set forth in Section 2.5(B) of the
Effingham Purchase Agreement. Sellers and Effingham make no representation or
warranty regarding the enforceability of the indemnification provisions set
forth in Section 2.5(B) of the Effingham Purchase Agreement and shall have no
liability to Buyer if any claims brought by Sellers and Effingham under such
indemnity are unsuccessful.
     In Witness Whereof, the parties hereto have executed this Indemnification
Agreement as of the ___ day of ___, 2007.



          EFFINGHAM PARTNERS, LLC
    By:         Its:       Name:      BDP PARTNERS, LP
    By:           Its:       Name:     

          DPJV II, LLC
    By:         Its:       Name:      EJLJ MATHEWS FAMILY PARTNERS, LP
    By:         Its:       Name:     



 
 
 
 
 
 
Real Property Purchase Agreement
Exhibit J-2
Page J-2-2

 



--------------------------------------------------------------------------------



 



            EGP PARTNERS, LP
      By:           Its:         Name:     

 
 
 
 
 
 
Real Property Purchase Agreement
Exhibit J-2
Page J-2-3

 



--------------------------------------------------------------------------------



 



Exhibit 1
The Effingham Purchase Agreement
 
 
 
 
 
 
Real Property Purchase Agreement
Exhibit J-2
Page J-2-4

 



--------------------------------------------------------------------------------



 



Exhibit K
RENT ROLL
[see attached]
 
 
 
 
 
 
Real Property Purchase Agreement
Exhibit K

 



--------------------------------------------------------------------------------



 



Exhibit L
SERVICE CONTRACTS
None.
 
 
 
 
 
 
Real Property Purchase Agreement
Exhibit L

 



--------------------------------------------------------------------------------



 



Exhibit M
HAZARDOUS MATERIALS DISCLOSURE
     Seller is aware that volatile organic compounds were discovered in the soil
and groundwater of the Property and monitoring wells were installed by Seller’s
and Effingham’s predecessor in interest, NSI. NSI has notified the California
Regional Water Quality Control Board (“RWQCB”) of such situation (the “Reported
Matter”), and that NSI has continued to work with the RWQCB and to monitor the
monitoring wells in connection with the Reported Matter. To Seller’s best
knowledge, NSI has continued to perform its obligations with respect to the
monitoring wells and has capped the wells.
 
 
 
 
 
 
Real Property Purchase Agreement
Exhibit M

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO REAL PROPERTY PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO REAL PROPERTY PURCHASE AGREEMENT (“Amendment”) is
made and entered into as of this 13th day of April, 2007, by and between DPJV
II, LLC, BDP PARTNERS, L.P., EJLJ MATHEWS FAMILY PARTNERS, L.P. and EGP
PARTNERS, L.P. (collectively “Seller”), and NAP OF THE AMERICAS/WEST, INC., a
Florida corporation (“Buyer”).
     WHEREAS, Buyer and Seller entered into that certain Real Property Purchase
Agreement dated as of March 9, 2007 (the “Agreement”), for the real property
known as 2970-3000 Corvin Drive, Santa Clara, California (the “Property”).
     WHEREAS, Buyer and Seller desire to enter into this Amendment to amend and
modify certain terms of the Agreement.
     NOW THEREFORE, in consideration of the mutual covenants herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
     1. Amendment to Section 11(B)(4). The parties hereby agree that the first
sentence of Section 11(B)(4) is deleted in its entirety and replaced with the
following in lieu thereof:
     “Buyer shall have notified Seller on or before 5:00 p.m. (Pacific Standard
Time) on April 30, 2007 that it has entered into the Equant Lease Termination
Agreement, on such terms and conditions as may be satisfactory to Buyer in its
sole and absolute discretion.”
     2. Force and Effect. Except as amended hereby, the Agreement is hereby
ratified and affirmed, and remains in full force and effect. All prior
agreements, understandings and negotiations among or between such parties,
whether oral or written, are superseded by the terms of the Agreement, as
amended by this Amendment. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors.
     3. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute the
binding and enforceable agreement of the parties hereto. This Amendment may be
executed and delivered by a party by facsimile or email transmission, which
facsimile or email transmission copy shall be considered an original and shall
be binding and enforceable against such party.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK ]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this First Amendment to
Real Property Purchase Agreement effective as of the date first written above.

            SELLER:


DPJV II, LLC, a California limited liability company
      By:   /s/ Donald L. Pearlman         Donald L. Pearlman, Manager         
      BDP Partners, L.P., a California limited partnership
      By:   175 Crest, Inc.         Its General Partner                     
By:   /s/ Donald L. Pearlman         Donald L. Pearlman, President          EJLJ
Mathews Family Partners, L.P., a California
limited partnership              By:   EJLJ Mathews Corporation         Its
General Partner                      By:   /s/ Jake Mathews         Name:   Jake
Mathews        Title:   Chief Financial Officer            EGP Partners, L.P., a
California limited partnership
      By:   EGP, Inc.         Its General Partner                      By:   /s/
Gordon E. Pearlman         Gordon E. Pearlman, President             

[Signatures continue on following page]

2



--------------------------------------------------------------------------------



 



            BUYER:


Nap of the Americas/West, Inc.,
a Florida corporation
      By:   /s/ Jose Segrera         Name:   Jose Segrera        Title:   Chief
Financial Officer     

3



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO REAL PROPERTY PURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO REAL PROPERTY PURCHASE AGREEMENT (“Amendment”) is
made and entered into as of this 30th day of April, 2007, by and between DPJV
II, LLC, BDP PARTNERS, L.P., EJLJ MATHEWS FAMILY PARTNERS, L.P. and EGP
PARTNERS, L.P. (collectively “Seller”), and NAP OF THE AMERICAS/WEST, INC., a
Florida corporation (“Buyer”).
     WHEREAS, Buyer and Seller entered into that certain Real Property Purchase
Agreement dated as of March 9, 2007, as amended by that certain First Amendment
dated April 3, 2007 (collectively, the “Agreement”), for the real property known
as 2970-3000 Corvin Drive, Santa Clara, California (the “Property”).
     WHEREAS, Buyer and Seller desire to enter into this Amendment to amend and
modify certain terms of the Agreement.
     NOW THEREFORE, in consideration of the mutual covenants herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
     1. Amendment to Section 11(B)(4). The parties hereby agree that the first
sentence of Section 11(B)(4) is deleted in its entirety and replaced with the
following in lieu thereof:
     “Buyer shall have notified Seller on or before 5:00 p.m. (Pacific Standard
Time) on May 14, 2007 that it has entered into the Equant Lease Termination
Agreement, on such terms and conditions as may be satisfactory to Buyer in its
sole and absolute discretion.”
     2. Force and Effect. Except as amended hereby, the Agreement is hereby
ratified and affirmed, and remains in full force and effect. All prior
agreements, understandings and negotiations among or between such parties,
whether oral or written, are superseded by the terms of the Agreement, as
amended by this Amendment. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors.
     3. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute the
binding and enforceable agreement of the parties hereto. This Amendment may be
executed and delivered by a party by facsimile or email transmission, which
facsimile or email transmission copy shall be considered an original and shall
be binding and enforceable against such party.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK ]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Second Amendment to
Real Property Purchase Agreement effective as of the date first written above.

            SELLER:


DPJV II, LLC, a California limited liability company
      By:   /s/ Donald L. Pearlman         Donald L. Pearlman, Manager         
      BDP Partners, L.P., a California limited partnership
      By:   175 Crest, Inc.         Its General Partner                     
By:   /s/ Donald L. Pearlman         Donald L. Pearlman, President             
  EJLJ Mathews Family Partners, L.P., a California
limited partnership
      By:   EJLJ Mathews Corporation         Its General Partner               
      By:   /s/ Jake Mathews         Name:   Jake Mathews        Title:   Chief
Financial Officer            EGP Partners, L.P., a California limited
partnership
      By:   EGP, Inc.         Its General Partner                      By:   /s/
Gordon E. Pearlman         Gordon E. Pearlman, President             

[Signatures continue on following page]

2



--------------------------------------------------------------------------------



 



            BUYER:


Nap of the Americas/West, Inc.,
a Florida corporation

      By:   /s/ Jose Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

3



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO REAL PROPERTY PURCHASE AGREEMENT
     THIS THIRD AMENDMENT TO REAL PROPERTY PURCHASE AGREEMENT (“Amendment”) is
made and entered into as of this 14th day of May, 2007, by and between DPJV II,
LLC, BDP PARTNERS, L.P., EJLJ MATHEWS FAMILY PARTNERS, L.P. and EGP PARTNERS,
L.P. (collectively “Seller”), and NAP OF THE AMERICAS/WEST, INC., a Florida
corporation (“Buyer”).
     WHEREAS, Buyer and Seller entered into that certain Real Property Purchase
Agreement dated as of March 9, 2007, as amended by that certain First Amendment
dated April 3, 2007 and that certain Second Amendment dated April 30, 2007
(collectively, the “Agreement”), for the real property known as 2970-3000 Corvin
Drive, Santa Clara, California (the “Property”).
     WHEREAS, Buyer and Seller desire to enter into this Amendment to amend and
modify certain terms of the Agreement.
     NOW THEREFORE, in consideration of the mutual covenants herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
     1. Amendment to Section 11(B)(4). The parties hereby agree that the first
sentence of Section 11(B)(4) is deleted in its entirety and replaced with the
following in lieu thereof:
“Buyer shall have notified Seller on or before 5:00 p.m. (Pacific Standard Time)
on June 15, 2007 that it has entered into the Equant Lease Termination
Agreement, on such terms and conditions as may be satisfactory to Buyer in its
sole and absolute discretion.”
     2. Force and Effect. Except as amended hereby, the Agreement is hereby
ratified and affirmed, and remains in full force and effect. All prior
agreements, understandings and negotiations among or between such parties,
whether oral or written, are superseded by the terms of the Agreement, as
amended by this Amendment. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors.
     3. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute the
binding and enforceable agreement of the parties hereto. This Amendment may be
executed and delivered by a party by facsimile or email transmission, which
facsimile or email transmission copy shall be considered an original and shall
be binding and enforceable against such party.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK ]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Third Amendment to
Real Property Purchase Agreement effective as of the date first written above.

            SELLER:


DPJV II, LLC, a California limited liability company
      By:   /s/ Donald L. Pearlman         Donald L. Pearlman, Manager         
      BDP Partners, L.P., a California limited partnership
      By:   175 Crest, Inc.         Its General Partner                     
By:   /s/ Donald L. Pearlman         Donald L. Pearlman, President       

EJLJ Mathews Family Partners, L.P., a California limited partnership           
  By:   EJLJ Mathews Corporation         Its General Partner                   
  By:   /s/ Jake Mathews         Name:   Jake Mathews        Title:   Chief
Financial Officer       
EGP Partners, L.P., a California limited partnership
      By:   EGP, Inc.         Its General Partner                      By:   /s/
Gordon E. Pearlman         Gordon E. Pearlman, President             

[Signatures continue on following page]

 



--------------------------------------------------------------------------------



 



            BUYER:


Nap of the Americas/West, Inc.,
a Florida corporation
      By:   /s/ Jose Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO REAL PROPERTY PURCHASE AGREEMENT
     THIS FOURTH AMENDMENT TO REAL PROPERTY PURCHASE AGREEMENT (“Amendment”) is
made and entered into as of this 2nd day of July, 2007, by and between DPJV II,
LLC, BDP PARTNERS, L.P., EJLJ MATHEWS FAMILY PARTNERS, L.P. and EGP PARTNERS,
L.P. (collectively “Seller”), and NAP OF THE AMERICAS/WEST, INC., a Florida
corporation (“Buyer”).
     WHEREAS, Buyer and Seller entered into that certain Real Property Purchase
Agreement dated March 9, 2007, as amended by that certain First Amendment dated
April 3, 2007, that certain Second Amendment dated April 30, 2007, that certain
Third Amendment dated May 14, 2007, that certain letter agreement dated June 15,
2007, that certain letter agreement dated June 22, 2007 and that certain letter
agreement dated June 28, 2007 (collectively, the “Agreement”), for the real
property known as 2970-3000 Corvin Drive, Santa Clara, California (the
“Property”). Capitalized terms used but not otherwise defined herein shall have
the meaning ascribed in the Agreement.
     WHEREAS, contemporaneously herewith Buyer and Equant are entering into a
Lease Termination Agreement of even date herewith and in such form attached
hereto as Exhibit A (the “Termination Agreement”), providing for, among other
things, the termination of the Equant Lease effective as of the Closing Date and
the payment of a termination fee to Buyer in the aggregate amount of $2,700,000
(subject to reduction as provided in Section 5.1 of the Termination Agreement),
of which (i) $1,000,000 (subject to reduction as provided in Section 5.1 of the
Termination Agreement) in immediately available funds (the “Funds”) shall be
paid by Equant through the escrow established in connection with the Agreement
(the “Escrow”), and (ii) $1,700,000 shall be paid by Equant pursuant to the
terms of a secured promissory note in favor of Buyer or its assignee (the
“Note”), which Note shall be secured by a letter of credit in favor of Buyer or
its assignee (the “Letter of Credit”).
     WHEREAS, Buyer and Seller desire to enter into this Amendment to amend and
modify certain terms of the Agreement.
     NOW THEREFORE, in consideration of the mutual covenants herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
     1. Approval Notice and Waiver. This Amendment shall serve as Buyer’s
Approval Notice under Section 6(A)(2) of the Agreement, and Buyer hereby waives
its right to terminate the Agreement pursuant to Sections 5, 6(A)(2), 11(B)(4)
and 11(B)(5) of the Agreement. Seller acknowledges and agrees that Buyer’s
Approval Notice and waivers are deemed timely given.
     2. Application of Funds toward Purchase Price. Buyer and Seller hereby
acknowledge and agree that the Funds shall be applied toward the Purchase Price
at Closing, and in consideration therefor Buyer shall receive a credit against
the Purchase Price in the amount of the Funds delivered into Escrow by Equant
pursuant to Section 5.1 of the Termination Agreement.

1



--------------------------------------------------------------------------------



 



     3. Assignment of Note and Letter of Credit; Purchase Price Credit. Buyer
and Seller hereby acknowledge and agree that Buyer shall assign and endorse the
Note to Seller and shall deliver the Letter of Credit to Seller on the Closing
Date, and in consideration therefor, Buyer shall receive a credit against the
Purchase Price in the amount of $1,700,000.
     4. Amendment to Section 12(A)(2). Buyer and Seller hereby agree that
Section 12(A)(2) of the Agreement is hereby amended in its entirety to read as
follows:
     “(2) NAI BT Commercial and John Brackett (“Broker”) has been engaged by
Seller in connection with the transaction contemplated by this Agreement. At the
Closing, Seller shall pay to Broker a commission equal to two percent (2%) of
the Purchase Price.”
     5. Release Agreement. Buyer and Seller hereby agree that simultaneously
herewith, Buyer and Seller shall execute and deliver into Escrow a Release
Agreement, substantially in the form attached hereto as Exhibit B (the “Release
Agreement”), which Release Agreement shall become effective at the Closing, as
provided therein.
     6. Force and Effect. Except as amended hereby, the Agreement is hereby
ratified and affirmed, and remains in full force and effect. All prior
agreements, understandings and negotiations among or between such parties,
whether oral or written, are superseded by the terms of the Agreement, as
amended by this Amendment. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
     7. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute the
binding and enforceable agreement of the parties hereto. This Amendment may be
executed and delivered by a party by facsimile or email transmission, which
facsimile or email transmission copy shall be considered an original and shall
be binding and enforceable against such party.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK ]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Fourth Amendment to
Real Property Purchase Agreement effective as of the date first written above.

            SELLER:


DPJV II, LLC, a California limited liability company
      By:   /s/ Donald L. Pearlman         Donald L. Pearlman, Manager         
      BDP Partners, L.P., a California limited partnership
      By:   175 Crest, Inc.         Its General Partner                     
By:   /s/ Donald L. Pearlman         Donald L. Pearlman, President     

EJLJ Mathews Family Partners, L.P., a California limited partnership           
  By:   EJLJ Mathews Corporation         Its General Partner                   
  By:   /s/ Jake Mathews         Name:   Jake Mathews        Title:   Chief
Financial Officer       
EGP Partners, L.P., a California limited partnership
      By:   EGP, Inc.         Its General Partner                      By:   /s/
Gordon E. Pearlman         Gordon E. Pearlman, President             

[Signatures continue on following page]

3



--------------------------------------------------------------------------------



 



            BUYER:


Nap of the Americas/West, Inc.,
a Florida corporation

      By:   /s/ Jose Segrera         Name:   Jose A. Segrera        Title:  
Chief Financial Officer     

4